 



EXHIBIT 10.8
SUBLEASE
     THIS SUBLEASE is made this 3rd day of August, 2005 by and between ASSET
MANAGEMENT OUTSOURCING, INC., a Delaware corporation, whose address is 7001
Peachtree Industrial Boulevard, Suite 320, Norcross, Georgia 30092 (the
“Sublessor”) and UNITED STATES PHARMACEUTICAL GROUP, LLC, a Delaware limited
liability company, whose address is 13650 N.W. 8th Street, Sunrise, Florida
33325 (the “Sublessee”).
RECITALS

A.   FIL/ED Plantation, Ltd., a Florida limited partnership (“Master Landlord”),
and Sublessor are parties to that certain lease dated January 16, 1999, as
amended by that certain First Amendment to Lease Agreement (the “First
Amendment”) dated August 18, 1999 (as amended by such First Amendment, the
“Master Lease”), for certain premises as more particularly described therein
(the “Master Lease Premises”), in the Plantation Shopping Center (the “Shopping
Center”). A copy of the Master Lease is attached hereto as Exhibit “A”, and by
reference incorporated herein.

B.   Sublessor wishes to lease to Sublessee, and Sublessee wishes to lease from
Sublessor, all of the Master Lease Premises conveyed under the Master Lease, all
in accordance with and upon the terms and conditions set forth herein, subject
to Master Landlord’s consent.

AGREEMENT
     In consideration of the mutual covenants set forth herein, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, Sublessor and Sublessee hereby agree as follows:

1.   Sublease Premises; Term. Sublessor hereby subleases to Sublessee, and
Sublessee hereby subleases and takes from Sublessor, the entire Master Lease
Premises being

 



--------------------------------------------------------------------------------



 



    more commonly known as Bay #21A/25/A/B and as more particularly described on
Exhibit “B” attached hereto and made a part hereof (the “Sublease Premises”).
The Sublease Premises contains approximately 34,222 square feet. The use and
occupation by Sublessee of the Sublease Premises shall include the use, subject
to the terms and conditions of the Master Lease, of all common areas and other
common facilities provided by Master Landlord for the general use, in common, of
tenants, their officers, agents, employees, invitees, licensees, visitors and
customers including sidewalks, walkways, service roads, parking areas, loading
facilities and other common facilities. The term of this Sublease (the “Term”)
shall commence on August 15, 2005 (the “Commencement Date”), subject to
Sublessor obtaining and delivering to Sublessee Landlord’s consent to this
Sublease in the form attached hereto as Exhibit “D” and incorporated herein by
this reference (the “Consent”), and shall terminate on October 31, 2007
(“Termination Date”). In the event Master Landlord fails to execute the Consent,
this Sublease shall be null and void and of no further force and effect. This
Sublease may be terminated by Sublessee if the Consent has not been executed by
Master Landlord and delivered to Sublessee on or before September 1, 2005, and
Sublessor shall promptly return the Security Deposit and first month’s rent
(paid by Sublessee in accordance with Section 2(a) hereof) to Sublessee within
five (5) business days of Sublessor’s receipt of such notice of termination from
Sublessee.   2.   Rent; Other Charges. From and after the Commencement Date,
Sublessee shall pay to Sublessor at the place specified by Sublessor (which
until further notice shall be the Sublessor’s address recited above) and without
demand, deduction, or set-off, the following:

  (a)   Base Rent for Sublease Premises. Commencing on the Commencement Date and
continuing on the first day of each and every calendar month thereafter during
the term of this Sublease, Sublessee shall pay base rent (“Base Rent”) in equal
monthly installments of Twenty-Four Thousand Two Hundred Forty and 58/100
Dollars ($24,240.58) plus the applicable sales tax, if any;

-2-



--------------------------------------------------------------------------------



 



      provided, however, if any month for which Sublessee is obligated to pay
Base Rent is a partial month, the monthly installment shall be prorated based
upon actual number of days elapsed to the total number of days in that
particular month. Within one (1) business day after the delivery of the Consent
as executed by Master Landlord, Sublessee shall deposit with Sublessor the sum
of Twenty-Four Thousand Two Hundred Forty and 58/100 Dollars ($24,240.58), plus
the applicable sales tax, which represents its Base Rent payment for the first
full month of this Sublease and shall be applied thereto.     (b)  
[INTENTIONALLY DELETED]     (c)   Additional Rent. As provided in Section 7B of
the Master Lease, Sublessor is obligated to pay to Master Landlord a portion of
the total amount of the annual Operating Cost of Common Facilities (as such term
is defined in the Master Lease). During the Term, Sublessee agrees to pay the
applicable Sublessor’s portion of the annual Operating Cost of Common Facilities
determined by Master Landlord as additional rent under this Sublease (the
“Additional Rent”). Such obligations shall be determined by in accordance with
the Master Lease. Any such payments required by Sublessee pursuant to this
subparagraph (c) shall be paid by Sublessee at the same time and in the same
manner as Sublessor is obligated to make payments to Master Landlord (including
the requirement for monthly payment of estimated amounts and for annual
readjustments if the actual amount owed by Sublessee is different from the
estimated amounts that Sublessee has paid with respect to any calendar year).  
      If, as a result of any readjustment or otherwise, it is later determined
that the amount paid by Sublessee as Additional Rent is more or less than the
amount actually due during the term of this Sublease, then Sublessee or
Sublessor, as appropriate, shall reimburse the other for the difference promptly
after the amount has been determined. However, Sublessee agrees that Sublessor
shall have no duty to audit, review or challenge Sublessor’s share of annual
Operating Cost of Common Facilities under the Master Lease, as determined

-3-



--------------------------------------------------------------------------------



 



      by Master Landlord; provided that Sublessor agrees to cooperate with any
request by Sublessee to audit, review or challenge Sublessor’s share of annual
Operating Cost of Common Facilities under the Master Lease, as determined by
Master Landlord, Sublessee hereby agreeing to pay all out-of-pocket costs of
Sublessor incurred in connection therewith provided that Sublessee has approved
of such costs in advance. Any dispute arising from said audit shall be governed
by the provisions of the Master Lease. The Master Landlord’s computation shall
be binding on Sublessee in determining the Additional Rent due hereunder subject
to the terms of the Master Lease. Notwithstanding the foregoing, Sublessee may
at its sole cost and expense, audit the Operating Cost of Common Facilities as
provided for in Section 7D of the Master Lease subject to the conditions set
forth therein. Any dispute arising from said audit shall be governed by the
provisions of the Master Lease.     (d)   Rent Tax. Sublessee agrees to pay to
Sublessor, at the same time and in the same manner as Base Rent, Additional Rent
and other charges due hereunder, all sales and use taxes and excise taxes
imposed or levied from time to time upon all payments to be made by Sublessee
hereunder, if any.     (e)   Past Due Amounts. Sublessor may impose a late
charge, due on demand, of five (5%) percent of any installment of Base Rent that
is not received within ten (10) days after it is due. Any such late charge is in
lieu of interest on such installment, but it otherwise is in addition to, and
does not waive or limit, or otherwise impair, any other right or remedy of
Sublessor.     (f)   Security Deposit. Simultaneously with the execution of this
Sublease, Sublessee shall deliver to Sublessor the sum of Twenty-Four Thousand
Two Hundred Forty and 58/100 Dollars ($24,240.58) (“Security Deposit”). The
Security Deposit may be commingled with other funds of Sublessor. Any interest
or investment earnings on the Security Deposit are the property of

-4-



--------------------------------------------------------------------------------



 



      Sublessor. The Security Deposit is held by Sublessor solely as security
for Sublessee’s performance of Sublessee’s obligations under this Sublease. If
an Event of Default occurs under this Sublease, Sublessor, without waiving,
limiting, or otherwise impairing any other rights or remedies, may apply the
Security Deposit to any reasonable expenses, damages, or liabilities actually
incurred by Sublessor as a result thereof. Sublessee within ten (10) days after
Sublessee’s receipt of demand shall restore the Security Deposit to its original
amount. If any late charge is not paid on demand, it may be deducted from the
Security Deposit, with notice. Upon the expiration or earlier termination of
this Sublease (unless such termination is the result of Sublessee’s default
hereunder), provided that Sublessee has paid all sums due as of such date to
Sublessor as provided under this Sublease and is not otherwise in default with
respect to the terms and conditions of this Sublease, Sublessor shall return the
Security Deposit (or such portion thereof remaining after application by
Sublessor in accordance with this Paragraph 2(f)) to Sublessee within twenty
(20) days from the date of expiration or earlier termination.

3.   Use. The Sublease Premises shall be used and occupied by Sublessee only for
general office purposes and other uses permitted under the Master Lease;
provided, however, that Sublessee shall be entitled to use the Sublease Premises
as a call center..

4.   Master Lease. This Sublease is subject and subordinate to the Master Lease.
Sublessee covenants and agrees that Sublessee shall not by any act or omission,
or by any failure to perform its obligations under this Sublease, cause any
default to occur in the Master Lease, and, subject to the terms of this
Sublease, Sublessee shall perform all of the obligations of Sublessor as Tenant
under the Master Lease which relate to the Sublease Premises as and when
required under the Master Lease to the extent such obligations accrue during the
Term; provided, however, that nothing contained herein shall require Sublessee
to (i) pay any rent due to Master Landlord under the Master Lease, or
(ii) restore the Sublease Premises to the condition the

-5-



--------------------------------------------------------------------------------



 



    same existed on the commencement of the Master Lease. Sublessor shall comply
with the terms of the Master lease. Sublessee hereby covenants to abide by all
of the terms and provisions of the Master Lease as same pertain to the Sublease
Premises and Sublessee agrees to assume all liabilities and obligations of
Sublessor under the Master Lease, except as expressly provided herein, to the
extent such liabilities and obligations accrue during the Term of this Sublease.
      Sublessee recognizes that pursuant to the Master Lease, the Master
Landlord retained certain rights, privileges, reservations, and benefits with
respect to the Building and, more particularly, the Sublease Premises. Sublessee
hereby consents and agrees to such rights, privileges, reservations and benefits
as set forth in the Master Lease. Nothing contained herein shall be construed or
interpreted as limiting the rights or privileges of Master Landlord arising
under the Master Lease or by operation of law nor creating any new obligations
on Master Landlord under the Master Lease.       Sublessor warrants and
represents that it has not received any notice(s) of default under the Master
Lease and to the best of Sublessor’s knowledge neither Master Landlord nor
Sublessor is in default under the Master Lease and no condition exists which
with the passage of time or the giving of notice or both would constitute a
default. Sublessor represents that the copy of the Master Lease attached hereto
as Exhibit “A” is a true and complete copy of the Master Lease, and Sublessor
has not assigned or pledged its interest in the Master Lease.       Sublessee
shall be entitled to the benefit of any services furnished by the Master
Landlord under the terms of the Master Lease (subject to all of the terms,
provisions, and limitations of the Master Lease); provided, however, Sublessor
shall have no responsibility with respect to such services and Sublessee shall
look solely to Master Landlord with respect thereto.       Sublessee agrees that
Sublessor shall not be liable to Sublessee for damages, delay or for any other
claims which result from a breach by Master Landlord under the Master

-6-



--------------------------------------------------------------------------------



 



    Lease, or that are due to the Master Landlord’s failure to perform under the
Master Lease as and when requested thereby. Sublessee agrees to look solely to
the Master Landlord (and not to Sublessor) for performance by Master Landlord
for all obligations under the Master Lease. If Sublessee reasonably believes in
good faith that Master Landlord has failed to perform any obligations with
respect to the Sublease Premises, Sublessee shall give notice thereof to Master
Landlord and Sublessor. In the event of any default or failure of performance by
Master Landlord under the Master Lease, Sublessor agrees, upon receipt of notice
from Sublessee, to make demand upon Master Landlord to perform its obligations
under the Master Lease; provided, however, that Sublessee shall bear all
reasonable out-of-pocket costs and expenses of Sublessor in connection therewith
provided that Sublessee has approved of such costs in advance, and Sublessor
shall not be required to expend any funds or incur any out-of-pocket costs in
connection with making any such demand upon Master Landlord. Sublessor further
agrees, if requested by Sublessee, to cooperate with Sublessee in undertaking
any reasonable legal action to enforce said obligations against Master Landlord
related to the Sublease Premises provided that Sublessee shall bear all
reasonable out-of-pocket costs and expenses of Sublessor in connection therewith
(including reasonable attorneys’ fees and expenses and court costs) provided
that Sublessee has approved of such costs in advance, and Sublessor shall not be
required to expend any funds or incur any costs in connection with any such
legal action.       Sublessor shall not terminate the Master Lease or mutually
agree with the Master Landlord to rescind the Master Lease, without Sublessee’s
prior written consent, which shall not be unreasonably withheld or delayed.
Sublessor shall not enter into or make any material modification or amendment to
the Master Lease without Sublessee’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed. Without limiting the
generality of the foregoing, Sublessee shall consent to any termination or
rescission of the Master Lease if Master Landlord agrees to enter into a direct
lease with Sublessee for a term equal to the remaining

-7-



--------------------------------------------------------------------------------



 



    term of this Sublease and containing provisions which do not materially
increase any obligation of Sublessee with respect to the Sublease Premises. 5.  
Assignment and Subsubletting. Sublessee shall not pledge or assign this
Sublease, or subsublease all or any part of the Sublease Premises, or allow any
encumbrance or transfer of the Sublease or Sublessee’s interest in the Sublease
Premises (whether voluntarily or by operation of law), or allow any other person
or entity other than Sublessee to occupy all or any part of the Sublease
Premises without the prior written consent of Sublessor and Master Landlord to
the extent such consent is required under the Master Lease. Any transfer(s) of
the aggregate of the controlling interest in the Sublessee or other transfer as
defined in the Master Lease shall be deemed an assignment of the Sublease.      
In connection with any request for Sublessor’s consent required by this
Paragraph 5, Sublessee shall provide such financial and other information as
Sublessor or Master Landlord shall reasonably request in order to evaluate
Sublessee’s request. If consent is granted it shall not be effective unless and
until such assignee or subsublessee has assumed in writing all of the
Sublessee’s obligations hereunder, and satisfied any additional requirements of
Sublessor or Master Landlord . In the event of any such assignment or
subsublease the Sublessee shall remain obligated to Sublessor for payment of all
amounts and performance of all obligations hereunder. Notwithstanding the
foregoing, subject to compliance with the terms and conditions of the Master
Lease, Sublessee may assign this Sublease, without Sublessor’s prior written
consent, to (i) any entity which purchases substantially all of the assets of
Sublessee, or (ii) any entity which Sublessee merges into.   6.   Build Out of
Sublease Premises by Sublessor. Sublessee acknowledges and agrees that Sublessor
shall deliver and Sublessee shall accept the Sublease Premises in their “AS IS”
“WHERE IS” condition, without any representation or warranty (whether express or
implied) from Sublessor. Notwithstanding the foregoing, Sublessor agrees that
prior to the Commencement Date, Sublessor, at Sublessor’s expense, shall (i)

-8-



--------------------------------------------------------------------------------



 



    repair, or cause to be repaired, the roof leak in the center stairwell of
the Sublease Premises, (ii) repair or replace the leaking ceiling tiles in the
mezzanine level of the Sublease Premises, and (iii) have the Sublease Premises
professionally cleaned.       Notwithstanding the foregoing, Sublessor and
Sublessee acknowledge and agree that, with respect to those items of furniture,
fixtures and equipment listed on Exhibit “C” attached hereto (collectively, the
“FF&E”), upon delivery of possession of the Sublease Premises to Sublessee,
Sublessor shall convey to Sublessee title to such FF&E for and in consideration
of One Dollar ($1.00) free and clear of all liens, claims or encumbrances, but
without any warranty as to fitness for a particular purpose or otherwise.
Sublessee and Sublessor further acknowledge and agree that the items of FF&E as
listed on Exhibit “C” attached hereto is complete and accurate and has been
verified to each party’s satisfaction. Upon Sublessor’s conveyance of the FF&E
and Sublessee’s acceptance of the Sublease Premises, Sublessor shall have no
further liability for the FF&E of any kind whatsoever. Sublessee and Sublessor
agree that the “FF&E” shall not include the Sublessor Property as defined below,
which Sublessor Property shall be removed by Sublessor, at Sublessor’s sole cost
and expense, from the Sublease Premises prior to the Commencement Date. For
purposes hereof, the Sublessor Property shall mean: (i) seventeen (17) Cisco
switches, (ii) the computer firewall, (iii) four (4) battery back ups, (iv) four
(4) Dell servers, (v) the GC Dialer, (vi) the Mitel Phone Switch, and (vii) the
AS 400.   7.   Alterations by Sublessee. Sublessee shall not make any
alterations, installations, improvements, additions, or other physical changes
to the Sublease Premises, without Sublessor’s and Master Landlord’s prior
written consent, to the extent Master Landlord’s consent is required the Master
Lease. If required by Sublessor or Master Landlord, Sublessee shall remove any
or all alterations and additions made by Sublessee prior to expiration of this
Sublease and shall repair all damage occasioned thereby and restore the Sublease
Premises to the condition that existed on the Commencement Date. Sublessee shall
complete any of its work in a good and workmanlike manner in accordance with all
building codes and regulations, sound

-9-



--------------------------------------------------------------------------------



 



    construction practices, and as required under the Master Lease. Sublessee
shall not permit any liens to be filed against the Building or any portion
thereof, nor shall Sublessee have the power to subject Master Landlord’s
interests in the Building to any mechanics’ liens.   8.   Indemnifications.
Sublessee will, at all times during and after the term of this Sublease,
indemnify, defend and hold harmless the Sublessor and Master Landlord from all
losses, damages, claims, suits, liabilities and expenses (including claims for
workmen’s compensation) which may arise or be claimed against Sublessor and/or
Master Landlord by or in favor of any persons, firms, corporations or other
entities (“Third Parties”), for injuries or damages to the person or property of
such Third Parties, consequent upon or arising from the use or occupancy of the
Sublease Premises, or consequent upon or arising from Sublessee’s failure to
comply with any laws, statutes, ordinances, codes, rules or regulations or the
terms of the Master Lease incorporated herein, or from any negligence or
misconduct of Sublessee, its agents, employees or invitees, except to the extent
that any such injuries or damages are caused by the gross negligence or willful
misconduct of Sublessor, its agents, employees or invitees. Sublessee agrees to
obtain and keep in full force and effect during the Term insurance in the
amounts set forth in the Master Lease, naming Sublessor and Master Landlord as
additional insureds, with waiver of subrogation. Sublessee shall provide
Sublessor and Master Landlord with certificates of insurance in form required by
the Master Lease as to all policies required hereby.       Sublessor shall, at
all times during and after the Term of this sublease, indemnify, defend and hold
harmless Sublessee from all losses, damages, claims, suits, liabilities and
expenses which may arise or be claimed against Sublessee by or in favor of any
Third Parties, for injuries or damages to the person or property of such Third
Parties, consequent upon or arising from Sublessor’s use or occupancy of the
Sublease Premises prior to the Commencement Date, or consequent upon or arising
from Sublessor’s failure to comply with any laws, statutes, ordinances, codes,
rules or regulations or the terms of the Master Lease incorporated herein, or
from any gross

-10-



--------------------------------------------------------------------------------



 



    negligence or intentional misconduct of Sublessor, its agents, employees, or
invitees, except to the extent that any such injuries or damages are caused by
the acts or omissions of Sublessee, its agents, employees, or invitees.   9.  
Brokerage. Sublessee and Sublessor represent and warrant each to the other that
such party has not dealt or consulted with any real estate broker or agent in
connection with this Sublease other than Cushman & Wakefield of Florida, Inc.
and Trammell Crow Company (collectively hereinafter referred to as the
“Disclosed Brokers”) and each agrees to indemnify and hold the other party
harmless from and against any claims by any real estate broker or agent other
than the Disclosed Brokers claiming a commission or other form of compensation
by virtue of having dealt with the party in breach of the foregoing warranty and
representation with regard to this leasing transaction. Sublessor shall be
solely responsible for payment owed to the Disclosed Brokers only upon
consummation of this Sublease. Payment of the commission shall be made as and
when required by the terms of a separate agreement between Sublessor and
Disclosed Brokers.   10.   Default. Sublessee shall be in default hereunder if
(a) Sublessee fails to pay when due any rent or any other sum to be paid by
Sublessee hereunder and such failure continues for five (5) days after
Sublessee’s receipt of written notice from Sublessor; (b) Sublessee fails to
observe and perform any of the other terms, covenants, or conditions of this
Sublease or the Master Lease relating to the Sublease Premises or the common
areas of the Building and such failure continues for ten (10) days after
Sublessee’s receipt of written notice thereof from Sublessor; or (c) Sublessee
abandons or deserts, the Sublease Premises; or (d) if Sublessee shall assign
this Sublease or sub-sublet any portion of the Sublease Premises, except as
permitted herein; or (e) if any petition shall be filed by or against Sublessee
to declare Sublessee bankrupt or to delay, reduce, or modify Sublessee’s debts
or obligations or if any petition shall be filed or other action taken to
reorganize or modify Sublessee’s capital structure which is not dismissed within
sixty (60) days; or (f) if Sublessee admits in writing its inability to pay its
debts, or if a receiver, trustee or other court

-11-



--------------------------------------------------------------------------------



 



    appointee is appointed for all or a substantial part of Sublessee’s property
which is not dismissed within sixty (60) days; or (g) if the leasehold interest
of Sublessee is levied upon or attached by process of law; or (h) if Sublessee
makes an assignment for the benefit of creditors or takes the benefit of any
insolvency act, or if any proceedings are filed by or against Sublessee to
declare Sublessee insolvent or unable to meet its debts which is not dismissed
within sixty (60) days; or (i) if a receiver or similar type of appointment or
court appointee or nominee of any name or character is made for sublessee or its
property which is not dismissed within sixty (60) days.       In the event of
any default by Sublessee, Sublessor shall be entitled to any and all rights and
remedies available at law or in equity, to Master Landlord under the Master
Lease, and Sublessee shall indemnify and hold harmless Sublessor against and
from any liabilities of Sublessor to Master Landlord occasioned thereby. Any
cure period which Sublessee may have as a result of the incorporation of the
Master Lease shall be deemed for purposes hereof to be reduced by three
(3) days.   11.   Fire or Casualty/Eminent Domain. In the event the Sublease
Premises shall be destroyed or so damaged or injured by fire or other casualty,
the provisions of the Master Lease shall apply, such that Sublessee will look
only to Master Landlord for reconstruction of the Sublease Premises if and to
the extent provided for therein, and there shall be no abatement of rent
hereunder unless rent is also abated with respect to the Premises under the
Master Lease. If the damage is not repaired within the time period required by
the Master Lease, then Sublessee shall have the right to exercise any right of
termination provided in the Master Lease, this Sublease shall terminate on the
same date as the Master Lease is terminated.       If the whole or any part of
the Sublease Premises shall be acquired by eminent domain, then and in that
event this Sublease shall terminate if and to the extent that the Master Lease
shall terminate as to the Sublease Premises, and Sublessee shall have no claim
against Sublessor, Master Landlord or the condemning authority for any award for
such taking.

-12-



--------------------------------------------------------------------------------



 



12.   Attorneys’ Fees. In connection with any litigation arising out of this
Sublease, the prevailing party shall be entitled to recover all costs incurred,
including reasonable attorneys’ fees, which reasonable attorneys’ fees shall
include, but not be limited to, those reasonable attorneys’ fees incurred by
such prevailing party for the services of its attorneys through all trial and
appellate levels and post-judgment proceedings.   13.   Notices. In every
instance where it shall be necessary or desirable to send notices to Sublessor
or Sublessee, such notices shall be sent or delivered to the Sublessor at the
address set forth on the first page of this Sublease with a copy to Greenberg
Traurig, LLP, Attention: Gerald Baxter, Esq., 3290 Northside Parkway, N.W.,
Suite 400, Atlanta, Georgia 30327, and to Sublessee at the address set forth on
the first page of this Sublease with a copy to the address of Sublessee set
forth on the first page of this Sublease with a copy to the Sublease Premises.
All notices and communications to Master Landlord shall be sent or delivered to
Master Landlord in accordance with the Master Lease. Master Landlord shall be
provided with copies of all notices of default sent by either Sublessee or
Sublessor to the other party. The parties may change their notice address upon
written notice to the other parties at its listed designated address. Notices
shall be in writing, and shall be mailed registered or certified mail, return
receipt requested, or delivered by hand delivery or overnight delivery service,
postage prepaid, or by facsimile transmission to any designated numbers, and
shall be deemed given on the earliest to occur of (i) the day of receipt thereof
(or refusal to accept), or (ii) the day following the timely deposit with an
overnight delivery service before its deadline for the next-day delivery, or
(iii) three (3) business days after mailing certified mail, return receipt
requested and postage prepaid to the address indicated.   14.   Condition of
Sublease Premises. Subject to the other provisions of this Sublease, Sublessee
acknowledges that the Sublease Premises are in good condition and free of
defects, and that they are in safe condition reasonably suited to Sublessee’s
purposes, Sublessee accepts the Sublease Premises in its existing “as is”
condition without any warranty or representation by Sublessor. Sublessee agrees
to return the Sublease

-13-



--------------------------------------------------------------------------------



 



    Premises to Sublessor upon expiration or termination of this Sublease in the
same good condition, subject only to ordinary wear and tear and damage by
casualty. During the entire Sublease term Sublessee shall keep the Sublease
Premises (including, but not limited to, the HVAC, electrical, plumbing and
other systems serving the Sublease Premises) in good condition and shall not
allow any damage, deterioration, or loss to occur with respect thereto, other
than ordinary wear and tear and damage by casualty. Sublessee hereby assumes all
obligations of Sublessor under that certain HVAC maintenance contract for the
Sublease Premises for the Term of this Sublease. Sublessee and Sublessor agree
to execute any documentation necessary to evidence such assumption by Sublessee
and to evidence the release of Sublessor therefrom.

  15.(a)     Sublessee’s Warranties and Representations.         Sublessee
warrants and represents that: (i) Sublessee is a Delaware limited liability
company authorized to do business in Florida; (ii) the persons executing this
Sublease on behalf of Sublessee have been duly authorized to do so; and
(iii) this Sublease is fully enforceable against and binding upon Sublessee in
accordance with its terms.     (b)   Sublessor’s Warranties and Representations.
        Sublessor warrants and represents that: (i) Sublessor is a Delaware
corporation; (ii) the persons executing this Sublease on behalf of Sublessor
have been duly authorized to do so; and (iii) the Sublease is fully enforceable
against Sublessor in accordance with its terms, subject to Master Landlord’s
consent to the Sublease, which shall be a condition precedent to its
effectiveness; (iv) to Sublessor’s knowledge, without independent inquiry or
investigation, Sublessor has good and

-14-



--------------------------------------------------------------------------------



 



      marketable leasehold title to the Sublease Premises pursuant to the Master
Lease; (v) as of the Commencement Date, (1) Sublessor is not aware of, nor has
Sublessor received any notice of any violation of the terms and provisions of
the Master Lease, or any violation of any applicable building code, zoning, fire
regulation or any other law or regulation of any municipal, county, state, or
federal or other applicable governmental authorities pertaining to the Sublease
Premises, and (2) to Sublessor’s knowledge, without independent inquiry or
investigation, the air conditioning and heating, plumbing and electrical wiring
systems within the Sublease Premises are in good working condition. For purposes
hereof, “Sublessor’s knowledge” shall mean the actual knowledge of Scott Tsanos
or Jason LaCourt.

16.   Non-Waiver. Failure of Sublessor or Sublessee to declare any default
immediately upon occurrence thereof, or delay in taking any action in connection
therewith, shall not waive such default or subsequent defaults of the same
nature, and Sublessor or Sublessee, as the case may be, shall have the right to
declare any such default at any time and take such action as might be lawful or
authorized hereunder either in law or in equity. Acceptance of rent by Sublessor
from Sublessee shall not be deemed a waiver of any default hereunder.   17.  
Radon Gas. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present a health risk to
persons exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your County public health
unit.   18.   Approval of Sublease by Master Landlord. This Sublease is
expressly contingent upon the approval by Master Landlord of this Sublease,
subject to the conditions set

-15-



--------------------------------------------------------------------------------



 



    forth in Section 21 of the Master Lease. Notwithstanding the fact that
Sublessor has executed this Sublease, if Master Landlord does not approve this
Sublease, it shall be null and void and of no effect. Sublessor makes no
representations or warranties that Master Landlord will approve this Sublease.  
19.   Consent of Master Landlord. Sublessee hereby acknowledges that whenever
Master Landlord’s consent or approval is required, the same may be arbitrarily
withheld except as specifically stated otherwise in the Master Lease.   20.  
Sublease Non-Recordable. Neither this Sublease nor any memorandum hereof or
reference hereto will be recorded by or on behalf of Sublessee in the Public
Records of Broward County, Florida.   21.   Miscellaneous. This Sublease
contains the entire agreement between the parties and supersedes all previous
negotiations and understandings leading thereto. This Sublease may be modified
only by an agreement in writing signed by Sublessor and Sublessee. This Sublease
shall be governed by Florida law, and shall bind and inure to the benefit of the
parties and their respective heirs, successors and assigns. Sublessor and
Sublessee hereby consent to the jurisdiction of the courts and the State of
Florida and agree that Broward County, Florida shall be proper venue in
connection with any litigation between the parties concerning or arising under
this Sublease or the Sublease Premises. Exhibits attached hereto are
incorporated herein and made a part hereof by reference.   22.   Quiet
Enjoyment. So long as Sublessee is not in default under this Sublease beyond any
applicable grace or cure period and observes and performs all of the covenants,
terms, and conditions under this Sublease on Sublessee’s part to be observed and
performed, Sublessee may occupy and use the Sublease Premises without
disturbance by the Sublessor, its successors and assigns, or any party claiming
by, through or under Sublessor, subject to the terms and conditions of the
Master Lease.

-16-



--------------------------------------------------------------------------------



 



23.   Sublessor Default. Sublessor shall be in default of this Sublease if
(i) Sublessor is in default under the Master Lease (beyond any applicable grace
period), or (ii) Sublessor fails or refuses to perform any provisions of this
Sublease that it is obligated to perform, if the failure to perform is not cured
within ten (10) days after written notice specifying the default has been given
by Sublessee to Sublessor. Sublessee, at any time after Sublessor commits a
default which Sublessor fails to timely cure, can cure the default at
Sublessor’s cost or seek to specifically enforce the obligations of Sublessor
under this Sublease. If Sublessee, at any time, by reason of Sublessor’s
default, pays any sum or does any reasonable act that requires the payment of
any sum, the sum paid by Sublessee shall be due from Sublessor to Sublessee
within thirty (30) days following Sublessor’s receipt of written notice from
Sublessee of the amount due. Sublessee shall have the right to deduct such sum
from the rent due hereunder if Sublessor fails to reimburse Sublessee as
provided herein. Any and all rights, remedies and options given in this Sublease
to Sublessee shall be cumulative and in addition to and without waiver of, or in
derogation of, any right or remedy given to it under any law now or hereafter in
effect.   24.   Sublessor’s Lien. Sublessor does hereby subordinate any and all
lien rights which Sublessor may now have or hereinafter acquire (whether
provided under this Sublease, applicable statutes, common law, or otherwise) in
all furniture, fixtures, equipment, chattels, inventory, and other personal
property of Sublessee which may be located in the Sublease Premises (including,
without limitation, all accounts receivable of Sublessee), to all lien rights,
and security interests which may be held by any seller, lessor, or lending
institution which (i) provides financing to Sublessee secured by any of such
items, or (ii) provides such items or the funds to purchase or lease the same.
This subordination provision is hereby declared by Sublessor and Sublessee to be
self-operative and no further instrument shall be required to effect such
subordination of Sublessor’s lien rights; provided, however, that Sublessor
shall execute any and all documentation which may be reasonably requested by
Sublessee to confirm the subordination of Sublessor’s lien rights in relation to
said items.   25.   Subordination. Sublessor represents to Sublessee that
Sublessor has not previously executed a subordination, non-disturbance and
attornment agreement (“SNDA”) in

-17-



--------------------------------------------------------------------------------



 



    favor of the holder of any mortgage encumbering the Sublease Premises. In
the event that Sublessor is required to execute any such SNDA in the future,
Sublessor shall provide Sublessee with a copy of the form SNDA within a
reasonable to permit Sublessee to review and make comments to the same.
Notwithstanding the foregoing, Sublessee hereby acknowledges that Sublessor
shall not be required to obtain the consent of Sublessee as a condition to
delivering any such SNDA to any holder or Master Landlord, if Sublessor is
required to deliver such SNDA under the terms of the Master Lease.   26.  
Estoppel Certificates. (a) Sublessee agrees that it will, at any time and from
time to time, within fifteen (15) days following written notice by Sublessor
specifying that it is given pursuant to this section, execute, acknowledge and
deliver to Sublessor a statement in writing certifying that this Sublease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect and stating the modifications), and
the date to which the rent and any other payments due hereunder from Sublessee
have been paid in advance, if any. Said certificate shall also state whether or
not to the best of knowledge of Sublessee the Sublessor is in default in
performance of any covenant, agreement or condition contained in this Sublease,
and if so, specifying each such default of which the Sublessee has knowledge.

-18-



--------------------------------------------------------------------------------



 



(b)   Sublessor agrees that it will, at any time and from time to time, within
fifteen (15) days following written notice by Sublessee specifying that it is
given pursuant to this section, execute, acknowledge and deliver to Sublessee a
statement in writing certifying that this Sublease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect and stating the modifications), and the date to which the rent
and any other payments due hereunder from Sublessee have been paid in advance,
if any. Said certificate shall also state whether or not to the best of
knowledge of Sublessor the Sublessee is in default in performance of any
covenant, agreement or condition contained in this Sublease, and if so,
specifying each such default of which the Sublessor has knowledge.   27.  
Consents. The parties agree that all consents which are required for the use and
occupancy of the Sublease Premises in accordance with the terms of this Sublease
and in accordance with all laws, statutes, and ordinances, shall be provided by
the parties in order to carry out the terms and the purpose of this Sublease.
Unless otherwise specified, in all instances in this Sublease where consent of a
party to this Sublease is required, such party shall not unreasonably withhold,
condition or delay such consent.   28.   Jury Waiver. THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OR,
UNDER OR IN CONNECTION WITH THIS SUBLEASE OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR
THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR SUBLESSOR.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sublessor and Sublessee have caused this Sublease to be
executed as of the date set forth above.

     
Witnesses:
  SUBLESSOR:
 
   
Nancy E. Cooper
 
  ASSET MANAGEMENT OUTSOURCING, INC., a Delaware corporation
 
   
Lenita B. Coker
  By: /s/ Scott Tsanos
 
   
 
  Name: Scott Tsanos
 
   
 
  Title: Vice-President, CFO
 
   
 
   
Witnesses:
  SUBLESSEE:
 
   
Ivette Furtado
 
  UNITED STATES PHARMACEUTICAL GROUP, LLC, a
Delaware limited liability company
 
   
Chris Drew
  By: /s/ Timothy Fairbanks
 
   
 
  Name: Tim Fairbanks
 
   
 
  Title: CFO
 
   

-20-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
MASTER LEASE

-21-



--------------------------------------------------------------------------------



 



EXHIBIT A
PLANTATION SHOPPING CENTER

          Lessee:   ASSET MANAGEMENT OUTSOURCING INC a Delaware corporation    

INDEX

          SUBJECT   PARAGRAPH NO.  
AFFIRMATIVE COVENANTS—Tenant
    13  
ALTERATIONS
    12  
ASSIGNING, MORTGAGING, SUBLETTING
    21  
AUTHORITY
    41  
SROKERS
    34  
CAPTIONS
    37  
CHOICE OF LAW
    42  
COMMON AREAS AND FACILITIES
    7  
CONDEMNATION
    30  
CONSTRUCTION, ADDITIONAL
    29  
CUSTOM AND USAGE
    27  
DAMAGE TO PREMISES
    17  
DEFAULT
       
          Events of
    24  
          Rights of Landlord
    25  
DEMISED PREMISES
    1  
          Use of
    4  
EXCULPATION
    36  
FINANCING AGREEMENT
    26  
INSURANCE
    10  
INDEMNIFICATION, PUBLIC LIABILITY
       
          INSURANCE AND OTHER INSURANCE
    18  
INTERPRETATION
    35  
JOINT OBLIGATION
    39  
LANDLORD’S ACCEPTANCE
    44  
MODIFICATION
    38  
NEGATIVE COVENANTS — Tenant
    14  
NOTICES
    31  
QUIET ENJOYMENT
    33  
RENT
       
          Minimum
    5A  
          Annual Adjustment of
    5B  
          Percentage
    5C-H
RADON GAS
    43  
REPAIRS
    11  
RIGHTS—Landlord
    16  
SECURITY DEPOSIT
    6  
SIGNATURE
    38  
SIGNS
    15  
SUBORDINATION
    22  
SUCCESSORS AND ASSIGNS
    32  
SUPPLEMENTAL CODE COMPLIANCE PROVISION
    45  
SURRENDER AND HOLDING OVER
    28  
TAXES
    9  
TENANT’S COVENANTS
    23  
TERM AND POSSESSION
    3  
          Commencement of
    2  
TIME IS OF THE ESSENCE
    40  
TRADE FIXTURES
    20  
UTILITIES
    8  
WAIVER OF CLAIMS
    19  

     
RIDER #1 -
  Addendum to Lease
 
   
RIDER #2 -
  Option to Renew
 
   
[STRIKE THROUGH]
   
 
   
RIDER #4 -
  Exhibits “A” & “B”
 
   
RIDER #5 -
  Parking Plan
 
   
RIDER #6 -
  Landlord’s Workletter
 
   
RIDER #7 -
  Critical Path
 
   
Rider #8 -
  Operating Expense and real estate tax exclusions

1



--------------------------------------------------------------------------------



 



PLANTATION SHOPPING CENTER
THIS LEASE made this 16 day of Jan, 1999 by and between FTL/ED PLANTATION LTD.,
a Flonda limited partnership. hereinafter referred to as “Landlord” and ASSET
MANAGEMENT OUTSOURCING, INC . hereinafter referred to as “Tenant”:
Introductory Provisions
Certain fundamental lease provisions are presented here solely to facilitate
convenent reference by parties hereto:

         
a)
  Tenant’s Trade Name:   Asset Management Outsourcing
 
       
b)
  Main Term:   Approximately -6- years, and -0- months Expires: 72 months from
turnover
 
       
c)
  Tenant Space Number   21A1/25AB Address 7067C West Broward Boulevard
Plantation, Florida 33317
 
       
d)
  Est. GLA in premises:   Approximately 36.000 square feet subject to
architechtural drawings
 
       
e)
  Tenant’s interior Improvements    
 
  Construction Commencement Date:   Upon turnover
 
       
f)
  Tenant’s Construction Period:   -0- days
 
       
g)
  Minimum Rent:   $343 800.00 Per year
 
       
 
      $26,650.00 Per month
 
       
h)
  Percentage Rent:   Not applicable percent on Gross Sales
 
       
i)
  Rent Commencement Date:   Upon receipt & Certificate of Occupancy from the
City of Plantation
 
       
j)
  CAM Commencement Date:   Upon receipt a Certificate of Occupancy from the City
of Plantation
 
       
k)
  Security Deposit:   $81,090.00
 
       
l)
  Other Sums Payable:   Est. Florida Sales Tax $27,540.00
 
       
 
  (first year)   Est. Real Estate Tax $54,000.00
 
       
 
      Est. Insurance $13,320.00
 
       
 
      Est. Common Area Maintenance $47,880.00
 
       
 
      (Sales tax will be payable as required by State of Florida on all
additional rent such as C.A.M. Real Estate Tax reimbursement, Insurance and all
other charges so set forth in this lease.)
 
       
m)
  Use Summary:   Insurance claims office and headquaters.
 
       
 
       

1. DEMISED PREMISES:
Landlord leases to Tenant and Tenant rents from Landlord those certain premises,
now or hereafter to be erected in the Shopping Center known as PLANTATION
SHOPPING CENTER having a gross leasable area of approximately 241,800 square
feet (hereinafter referred to as “Shopping Center”) located at 7067C West
Broward Boulevard Plantation FL 33317, State of Florida, which premises are more
particularly described as follows: A store having a width of approximately 178
feet, said measurements being from center of partition to center of partition,
except that in the event Demised Premises is an end store, measurements shall
include full width of and wall, and a depth of approximately 215 feet, outside
dimensions (all hereinafter collectively called “Demised Premises”). The
boundaries and location of the Demised Premises are outlined in red in a diagram
of the Shopping Center, which is attached hereto and made a part hereof and
marked “EXHIBIT A”. Said Exhibit sets forth the general layout of the Shopping
Center and shall not be deemed to be a warranty, representation or agreement on
the part of Landlord that said Shopping Center Will be exactly as indicated on
said diagram. Landlord may increase, reduce or change the number dimensions of
locations of the walks buildings and parking areas as Landlord shall deem proper
and reserves the right to make alterations or additions to and to build
additional stores on the building in which the Demised Premises are contained
and to add buildings adjoining same of elsewhere in the Shopping Center as long
as such changes do not materially affect Tenants ability to occupy and conduct
its business activities within the Demised Premises.
     The use and occupation by Tenant of the Demised premises shall include the
right to the non-exclusive use in common with others, of all such automobile
parking areas, driveways, truck and service courts, walks and other facilities
designated for common use as have been installed by Landlord, and of such other
and further facilities as may be provided or designated from time to time by
Landlord for common use, subject, however, to the terms and conditions of this
lease and to reasonable rules and regulations for the use thereof, as prescribed
from time to time by Landlord.
2. COMMENCEMENT OF TERM AND POSSESSION:
     A. Landlord warrants that it is the owner of the tract of land shown on
Exhibit “A”.
     B. The term of this Lease shall commence upon receipt of Certificate of
Occupancy. [STRIKE THROUGH] In the event Tenant shall be required to open for
business on a day other than the first day of the month then the rent shall be
payable pursuant to Paragraph 5A of this Lease for the fractional proportion
thereof on the basis of a thirty (30) day month and the term of the Lease shall
commence on the first day of the month next succeeding. Tenant shall, upon
request of Landlord, execute and deliver to Landlord a written declaration in
recordable form stating and insuring the commencement and termination date
thereof and certifying that the Lease is in full force and effect and there are
no defenses or offsets thereto or stating those claimed by Tenant.
     C. Tenant agrees that upon receiving notice from Landlord that Demised
Premises are ready for Tenant. Tenant will, with due diligence. proceed to
install such fixtures and equipment and to perform such other work as shall be
necessary or appropriate in order to prepare the Cemised Premises for the
opening of business. In the event that Tenant does not open Demised Premises for
the conduct of its business within sixty (60) days after turnover by Landlord,
then, Landlord, in addition to all other remedies hereunder, shall have the
option of terminating this Lease by giving Tenant written notice of such
termination, whereupon this Lease shall be terminated, unless by the date of
giving of said written notice Tenant shall have opened the Demised Premises for
the conduct of its business. [STRIKE THROUGH]

2



--------------------------------------------------------------------------------



 



     D. Landlord agrees that upon the date of delivery of possession to the
Tenant, Demised Premises shall be free of all violations, orders or notices of
violations of all public authorities.
     E. By occupying the Demised Premises as a Tenant, or by installing
fixtures, facilities or equipment or performing finishing work and interior
improvements. Tenant shall be deemed to have accepted the Demised Premises,
subject to punch list items which Landlord must remedy within a reasonable
period of time.
3. LENGTH OF TERM:
The term of this Lease shall be for six (6) years and zero (0) months following
the commencement of the term, as defined in paragraph 2 above, unless sooner
terminated or extended as hereinafter provided. [STRIKE THROUGH]
     The sum of $ 40,545.00 representing one(1) months’ rental at the signing of
this Lease, which sum shall be credited toward the first (1st) month’s rent
payable under the terms of Paragraph 5A of this Lease, receipt of which is
hereby acknowledged, shall be non-refundable and shall be retained by Landlord
as consideration for the execution of this lease in the event that Tenant should
cancel or default under the terms of this Lease after commencement of
construction of the Shopping Center in which the Demised Premises are located.
4. USE OF PREMISES:
     A. Tenant shall use the Demised Premises solely for the purpose of
operating an insurance claims office. [STRIKE THROUGH] Tenant shall not use or
permit or suffer the use of the Demised Premises for any other business or
purpose.
     B. [STRIKE THROUGH] Landlord shall have the right to recapture the space at
any time if said Tenant does not operate for a period of sixty (60) days of
longer.
5. RENTAL:
     A. MINIMUM RENTAL: Tenant covenants and agrees to pay Landlord a minimum
annual rental of Three Hundred Forty Three Thousand Eight Hundred and NO/100
DOLLARS $ 343,800.00) plus sales tax or any other change which may be made on
the rental by any federal, state or local governmental authority, payable in
equal monthly installments without notice, deduction or set-offs, on the first
day of each calendar month during the term hereof. Such minimum rent shall
commence to accrue upon the date of receipt of a Certificate of Occupancy for
the Premises, said date being herein sometimes referred to as the “Rental
Commencement Date”. The first rental payment date hereunder shall be the first
day of the first calendar month following the Rental Commencement Date and shall
include, in addition to one full month’s advance rent, a prorated amount
applicable to the period from the Rental Commencement Date to such rental
payment date. Notwithstanding the foregoing, if the Rental Commencement Date is
the first day of a calendar month, in that event, the first full month’s advance
rent shall be due and payable. The minimum rental under this paragraph shall be
adjusted annually pursuant to Paragraph 5B.
     [STRIKE THROUGH]
     [STRIKE THROUGH]
     [STRIKE THROUGH]
     [STRIKE THROUGH]
     [STRIKE THROUGH]
     [STRIKE THROUGH]
     [STRIKE THROUGH]

3



--------------------------------------------------------------------------------



 



     [STRIKE THROUGH]
     [STRIKE THROUGH]
     [STRIKE THROUGH]
     [STRIKE THROUGH]
     G. RELATIONSHIP OF PARTIES: It is agreed that Landlord shall in no event be
deemed to be a partner or engaged in a joint venture with, or an associate of
Tenant in the conduct of its business, nor shall Landlord be liable for any
debts incurred by Tenant in the conduct of its business. Nothing in this Lease
contained shall be deemed or construed to confer upon Landlord any interest in
the business of the Tenant. The relationship of the parties during the term of
this Lease shall be at all times that of Landlord and Tenant.
     H. TIME AND PLACE OF PAYMENT: Tenant shall promptly pay all rentals and
other charges due hereunder and render all statements herein prescribed at the
office of the Landlord or Landlord’s agent. FTL/ED PLANTATION LTD. a Florida
limited partnership c/o Stiles Accounting Department 6400 N. Andrews Avenue, 5th
Floor, Fort Lauderdale, FL 33309, or to such other person or corporation. or at
such other place as shall be designated by Landlord in writing, on or before the
designated due date. If Landlord shall pay any monies or incur any expenses in
correction of any violation of any covenant of Tenant herein set forth, the
amounts so paid or incurred shall, at Landlord’s option and on notice to Tenant,
be considered additional rentals payable by Tenant with the first installment of
rental thereafter to become due and payable and may be collected or enforced as
by law provided in respect of rentals. Tenant agrees to pay interest of 10% of
total rent charges simultaneously with payments made to Landlord after the 5th
of each month. Such interest will become due and payable after the 5th of each
month and may be collected or enforced as provided under Paragraph 25 of this
Lease.
6. SECURITY DEPOSIT:
     A. Simultaneously with the execution of this Lease, the Tenant shall
deposit with the Landlord the sum of Eighty One Thousand Ninety and NO/100
DOLLARS ($ 81,090.00) to be held as collateral security for the payment of any
rentals and other sums of money payable by Tenant under this Lease, and for the
faithful performance of all other covenants and agreements of Tenant hereunder,
the amount of said deposit, without interest, to be repaid to Tenant after the
termination of this Lease and any renewal thereof, provided Tenant shall have
made all such payments, and performed all such covenants and agreements. Upon
any default by Tenant hereunder all or part of said deposit may, at Landlord’s
sole option, be applied on account of such default, and thereafter Tenant shall
promptly restore the resulting deficiency in said deposit. Should Landlord
retain said deposit on account of default, the deposit shall in no way be
construed as liquidated damages, and Landlord reserves its right to seek any
additional damages sustained from default by Tenant. Tenant hereby waives the
benefit of any provision of law requiring such deposit to be held in escrow or
in trust, and said deposit shall bear no interest, shall be deemed to be the
property of Landlord and may be co-mingled by Landlord with its own funds.
     B. Landlord may deliver the funds deposited hereunder by Tenant to the
purchaser of Landlord’s interest in the Demised
Premises in the event that such interest be sold and thereupon Landlord shall be
discharged from any further liability with respect to such deposit, and this
provision shall also apply to any subsequent transfers.
7. COMMON AREA AND FACILITIES:
     A. All facilities furnished by Landlord in the Shopping Center and
designated for the general use, in common, of occupants of the Shopping Center,
including Tenant hereunder, their officers, agents, employees and customers,
including, but not limited to parking areas, truckway or ways, loading docks,
pedestrian sidewalks and ramps, landscaped areas, exterior stairways and other
similar facilities shall at all times be subject to the exclusive control and
management of Landlord, and Landlord shall have the right from time to time to
change the area, level, location and arrangement of such parking areas and other
facilities above referred to, to restrict parking by tenants and their employees
to employee parking areas, and to make rules and regulations pertaining to and
necessary for the proper operation and maintenance of the common facilities.
Landlord shall also have the right from time to time to establish change, after,
amend, and enforce against Tenant and the other users of the common facilities
such reasonable rules and regulations (including the exclusion of employees’
parking from the common facilities) as in its opinion are necessary or advisable
for the proper and efficient operation and maintenance of the common facilities.
The rules and regulations may include, without limitation, the hours during
which the common facilities shall be open for use. Landlord shall provide Tenant
non-exclusive parking as shown on the parking plan (see Rider # 5).
     B. In each lease year, Tenant will pay to Landlord as additional rent
hereunder such proportion of Landlord’s operating cost of common facilities as
the gross floor area of the Demised Premises bears to the gross leasable ground
floor area of all of the buildings of Landlord in the Shopping Center, excluding
the gross square footage of those areas leased to major or anchor tenants.
     C. For the purpose of this Paragraph 7, “Landlord’s operating cost of
common facilities” is defined as including all reasonable costs and expenses
incurred by Landlord in operating, maintaining and repairing said facilities,
including, but not limited to, the following: gardening and landscape
maintenance, provision of storm water retention, water, sewer service charge,
electricity and other utilities, parking area maintenance and repairs (including
striping, cleaning, sweeping and resurfacing), cost of public liability,
property, damage, fire, flood, windstorms, extended coverage and liability
casualty insurance, lighting, sanitary control, removal of trash, rubbish,
garbage and other refuse, advertising and promotions, rental for or depreciation
on machinery and equipment used in maintenance, payroll taxes, cost of workmen’s
compensation and other insurance carried on or with respect to the common area,
operation of loudspeaker and music systems, management fee, and the cost of all
personnel necessary to implement the foregoing services and necessary to police,

4



--------------------------------------------------------------------------------



 



control traffic, supply security service, and to maintain and to operate all of
the facilities constituting a part of the common area and any other costs
payable under the provisions of this Lease; provided, however, that the
contributions made by major or anchor tenants toward said common area charges
shall be deducted from the “Landlord’s operating cost of common facilities”. The
Items set forth on Rider #8 shall specifically be excluded from Landlord’s
operating cost of common facilities. Tenant shall have the right to audit
Landlord’s books on an annual basis to confirm any overages in Common Area
Maintenance.
     D. The annual charge shall be computed on the basis of periods of twelve
(12) consecutive calendar months as designated by Landlord, and shall be paid by
Tenant in equal installments in advance on the first day of each calendar month
in an amount estimated by Landlord. Within ninety (90) days after the end of
such twelve (12) month period, Landlord will furnish to Tenant a statement
showing in reasonable detail the amount of Landlord’s actual operating costs for
the preceding period. Tenant shall either receive a refund or be assessed an
additional sum based upon the difference Tenant’s proportionate share of
Landlord’s actual operating costs and the estimated payment received by Landlord
from Tenant during said year. Any additional sum owed by Tenant to Landlord
shall be paid within ten (10) business days of receipt of assessment. Any refund
owed by Landlord to Tenant shall be credited toward Tenant’s next month’s rental
payment. Landlord’s failure or delay in providing such statement within such
ninety (90) day period shall in no way excuse Tenant from its obligation to pay
its pro rata share of CAM costs in accordance with this Section 7D.
8. PUBLIC UTILITIES:
     In addition to all rentals herein specified. Tenant shall pay for all
utilities, utility impact fees and additional user fees used or consumed in or
upon the Demised Premises, and all water and sewer charges, as and when the
charges therefore shall become due and payable, and tenant shall pay any garbage
or trash collection fee imposed by any governmental authority.
9. TAXES:
     As used herein, the term “Taxes” shall mean and include all real estate
taxes, any other taxes, assessments, license and permit fees, charges for any
easement maintained for the benefit of the Demised Premises and other
governmental levies and charges of every kind and nature whatsoever, general and
special, extraordinary as well as ordinary, foreseen and unforeseen, and each
and every installment thereof which shall or may from time to time during the
term of this Lease be levied, assessed, imposed, become due and payable or liens
upon or arise in connection within the use, occupancy or possession of or become
due and payable out of, or for, the entire Shopping Center or any part thereof,
or any rent or income received therefrom, and any, land, buildings or other
improvements therein, including interest on installment payments and all costs
and fees (including reasonable attorneys’ fees) incurred by Landlord in
contesting Taxes, assessments and/or negotiating with public authorities with
respect to the same. For the purpose of this Paragraph  9. the term “Taxes”
shall not include any charge (such as water meter charge and the sewer rent
based thereon) which is measured by the consumption by the actual user of the
item or service for which such charge is made, unless such charge is a charge
levied by reason of any operation in or upon the common facilities and is
thereby a common facilities charge. Further, nothing herein contained shall be
construed to include as Taxes any inheritance, estate, succession, transfer,
gift, franchise, corporation, net income or profit tax or capital levy that is
or may be imposed upon Landlord, provided, however, that is at any time during
the term of this Lease the methods and/or bases of taxation prevailing at the
Commencement Date shall be altered so that in addition to, or in lieu of, or as
a substitute for the whole or any part of the Taxes now levied, assessed or
imposed on real estate as such, there shall be levied, assessed or imposed (i) a
tax on the rents received from such real estate, or (ii) a license fee measured
by the rents receivable by Landlord from the Shopping Center or any portion
thereof, or (iii) a tax or license fee imposed upon Landlord which is otherwise
measured by or based in whole or in part upon rents derived from the whole
Shopping Center or any portion thereof, then and in any of such events the same
shall be included in the computation hereunder of Taxes. The items set forth on
Rider #8 shall not be included in “Taxes”.
     Landlord shall pay or cause to be paid (subject to the provisions regarding
contributions by Tenant herein set forth) all Taxes which may be levied,
assessed or imposed by the lawful tax authorities against the land, buildings or
other improvements in the entire Shopping Center. The official tax bill or
bills, as the case may be, issued by such lawful taking authorities shall be
conclusive evidence as to the amount of any such tax (or installment thereof)
levied, assessed or imposed upon the Shopping Center.
     On the first day of each month during the course of this Lease, Tenant
shall pay to Landlord, as additional rent in advance, the amount obtained by
(i) computing 1/12 of all Taxes levied, assessed or imposed upon the Shopping
Center during each tax year in which the month in question falls,
(ii) multiplying the sum resulting from the computation in step (i) by a
fraction, the numerator of which shall be the floor area of the Demised
Premises, and the denominator of which shall be the floor area of all leasable
space in the Shopping Center (the resultant amount being hereinafter referred to
as the “Per Square Foot Taxes”), the status of such floor area in each instance
to be determined as of the first day of the month in question. If on the first
day of the month in question the amount of any Tax payable during the then
current tax year shall not have been determined by the taxing authorities, then
the amount payable by Tenant shall be based on the amount of the corresponding
Tax for the immediately preceding tax year, subject to immediate adjustment when
the amount of such Tax for the then current tax year shall be determined and
Tenant shall pay such adjustment upon being billed therefor by Landlord. If any
tax shall be levied, assessed or imposed for any fiscal period which does not
contain 12 months, then in making the computation of Tenant’s obligation for
Taxes for each month in such fiscal period, there shall be substituted in the
computation under step (i), in lieu of 1/12 of such Tax, that fraction thereof
arrived at by dividing such Tax by the number of months in such fiscal period.
10. INSURANCE:
     The Landlord will pay in the first instance all premiums for fire, flood,
windstorms, extended coverage and liability casualty insurance upon the Shopping
Center containing the Demised Premises. Tenant shall pay that portion of said
premiums as provided in Section 7.
11. REPAIRS:
     Landlord will keep the foundation, exterior walls and roof of the Demised
Premises (excepting any work done by Tenant and excepting any glass or doors,
which are the responsibility of the Tenant) in proper repair, provided that in
each case Tenant shall have given Landlord prior written notice of the necessity
of such repairs. The cost of such repairs performed by Landlord shall be
included in the Landlord’s operating cost of common facilities set forth in
Paragraph 7C of this Lease. Tenant will keep the interior of the Demised
Premises, together with all fixtures and all electrical, plumbing, healing, air
conditioning and other mechanical equipment whether located within or on the
roof of the Demised Premises, all doors, and all plate glass and door and window
glass, in good order and proper repair at its own expense, using materials and
labor of kind and quality equal to the original work, and will surrender the
Demised Premises at the expiration or earlier termination of this Lease in as
good condition as when received, excepting only deterioration caused by ordinary
wear and tear and damage by fire or other casualty of the kind insured against
in standard policies of fire insurance with extended coverage. Except as
hereinabove provided. Landlord shall have no obligation to repair, maintain,
replace alter or modify the Demised Premises or any part thereof, or any
plumbing, heating, electrical, air conditioning or other mechanical installation
whether located within or on the roof of the Demised Premises. Under no
circumstances shall Landlord be obligated to repair, replace or maintain any
plate glass or door or window glass. In furtherance of Tenant’s obligation to
maintain, repair and replace heating, air conditioning and other mechanical
equipment in or serving the Demised Premises. Tenant agrees to obtain and keep
in full force during the term of the Lease, or any renewal thereof, a
maintenance, repair and service contract on such equipment reasonably
satisfactory to Landlord. Notwithstanding anything contained in this lease to
the contrary. Landlord agrees to transfer to Tenant any and all manufacturers
warranties if any for the HVAC system being installed in Tenant’s Demised
Premises.
12. TENANT’S RIGHT TO MAKE ALTERATIONS:
     Tenant covenants and agrees that it will not make any alterations,
improvements or additions to the Demised premised during the term of this Lease
or any extension thereof without first obtaining the written consent of the
Landlord, which shall not be unreasonably withheld or delayed. Tenant will not
cut or drill into, or secure any fixture, apparatus or equipment of any kind to
any part of the Demised Premises without first obtaining the written consent of
the Landlord, which shall not be unreasonably withheld or delayed. All
alterations, improvements and additions made by Tenant as aforesaid shall remain
upon the Demised Premises at the expiration or earlier termination of this Lease
and shall become the property of Landlord, unless Landlord shall, simultaneously
with its approval of Tenant’s plans and specifications shall have given written
notice to Tenant to remove same, in which event. Tenant shall remove such
alterations

5



--------------------------------------------------------------------------------



 



improvements and additions and restore the Demised Premises to the same good
order and condition in which it was at the commencement of this Lease. Should
Tenant fail to do so, Landlord may do so, collecting, at Landlord’s option, the
cost and expense thereof from the Tenant as additional rent.

13.   AFFIRMATIVE COVENANTS TO TENANT:

     Tenant agrees:
     A. To comply with any and all requirements of any public authorities, and
with the terms of any State or Federal statute or local ordinaries or regulation
applicable to Tenant or its use of the Demised Premises, and save Landlord
harmless from penalties, fines, costs, expenses or damages resulting from
failure to do so.
     B. To give to landlord prompt written notice of any accident, fire,
burglary, theft, or damage occurring on or to the Demised Premises.
     C. That all loading arid unloading of goods shall be restricted to the rear
of the Shopping Center and only at such times in the areas and through such
entrances as may be designated for such purpose by the Landlord. Trailers or
trucks shall not be permitted to remain parked overnight in any areas of the
Shopping Center, whether loaded or unloaded.
     D. To keep all garbage and refuse in the kind of container specified by
Landlord and to place the same outside of the Demised Premises, prepared for
collection in the manner and at the times and places specified by Landlord and
in accordance with municipal regulations.
     E. To keep the outside areas immediately adjoining the Demised Premised
clean and not to burn, place or permit any rubbish, obstruction or merchandise
in such areas.
     F. To keep Demised Premises clean, orderly, sanitary and free from
objectional odors and from insects. vermin and other pests.
     G. To require Tenant’s employees to park their cars only in these portions
of the parking are designated for that purpose by Landlord. If Tenant or
Tenant’s employees violate this provision the Tenant agrees to pay Landlord Five
($5.00) Dollars per day per car for the violation.
     H. To conduct its business in the Demisec Premises in all respects a
dignified manner and in accordance with high standards of store operation.
     I. To comply with all reasonable rules and regulations of Landlord in
effect at the time of the execution of this Lease or at any time or times, and
from time to time promulgated by Landlord, as Landlord in its sole discretion
shall deem necessary in connection with the Demised Premises, the building of
which the Demised Premises are a part, or the Shopping Center, including the
installation of such fire extinguishers and other safety equipment as Landlord,
may reasonably require.
     J. Tenant shall keep the Demised Premises and the improvements thereon at
all times during the term hereof free of Mechanic’s and Materialmen’s Liens and
other liens of like nature and at all times shall fully protect and hold
Landlord harmless against all such liens or claims and against all attorneys
fees and other costs is and expenses arising out of or as a result of any such
lien or claim. Tenant shall not subject any interest of Landlord or Mechanic’s
or Materialmen’s Liens for improvements made by Tenant on the improvements and
Tenant shall notify any contractor, subcontractor or supplier making any such
improvements or supplying goods and materials to the premises that no lien may
attach to the Landlord’s interest in the Demised Premises. A copy of such notice
shall be sent to Landlord. Landlord may record a memorandum of this Lease in the
public records. In the event a lien is filed against Landlord’s interest in the
Demised Premises. Landlord, at its option, may pay all or any part of such lien
or claim, and any such payments. Together with interest thereon at the rate of
15% per annum from the time of such payment by Landlord until repayment by
Tenant, shall be paid by Tenant as additional rent upon demand, and if not so
paid, shall continue to bear interest at the aforesaid rate until paid in full.
     K. To warehouse, store and/or stock in the Demised Premises only such
goods, wares and merchandise as Tenant intends to offer for sale at retail at,
in from or upon the Demised Premises. This shall not preclude occasional
emergency transfers of merchandise to the other stores of Tenant, if any, not
located in the Shopping Center. Tenant shall use for office, clerical or other
non-selling purposes only such space in the Demised Premises as if from time to
time reasonably required for Tenant’s business in the Demised Premises.
     L. To be responsible tor and to pay before delinquency all municipal,
county or state taxes assessed during the term of this Lease against any
leasehold interest or personal property of any kind, owned by or placed in, upon
or about the Demised Premises by Tenant.

14.   NEGATIVE COVENANTS OF TENANT:

     Tenant agrees that it will not do any of the following without the prior
consent in writing of Landlord:
     A. Use or operate any machinery that, in Landlord’s reasonable opinion, is
harmful to the building or disturbing to other tenants in the building of which
the Demised Premises is a part: nor shall Tenant use any loud speakers,
television, phonographs, radios or other devices in a manner so as to be heard
for seen outside the Demised Premises, nor display merchandise on the of the
exterior of the Demised Premises either for sale or for promotion purposes.
     B. Do or sutier to be done, any act, matter or thing objectionable to the
fire insurance companies whereby the fire insurance or any other insurance now
in force or hereafter to be placed on the Demised Premises or any part thereof,
or an the building of which the Demised Premises may be a part shall become void
or suspended, or whereby the same shall be rated as a more hazardous ask than at
the date when Tenant receives possession hereunder. In case of a breach of this
covenant, in addition to all other remedies of Landlord hereunder. Tenant agrees
to pay to Landlord as additional rent any and all increase or increases of
premises on insurance camed by Landlord on the Demised Premises, or any part
thereof, or on the building of which the Demised Premises may be a part caused
in any way by the occupancy of Tenant.
     C. Attach any awning, antenna or other projection to the roof or the
outside walls of the Demised Premises or the building of which the Demised
Premises are a part.
     D. Conduct any auction, fire, bankcruptcy or selling-ort sale on or about
the Demised Premises.

15.   SIGNS:

     Tenant will not exhibit, inscribe, paint or affix any sign, advertisement,
notice or other lettering on any part of the outside of the Demised Premises of
in the windows, or of the building of which the Demised Premises are a part, or
inside the Demised Premises if visible from the outside, without first obtaining
Landlord’s written approval thereof; and Tenant (further agrees to maintain such
sign, lettering, etc., as may be approved in good condition and repair at all
times.

16.   RIGHTS OF LANDLORD:

     Landlord reserves the following rights with respect to the Demised
Premises:
     A. At all reasonable times, by itself or its duly authorized agents, to go
upon and inspect the Demise Premises and every pan thereof and at its option to
make repairs, alterations and additions to the Demised Premises or the building
of which the Demised Premises are a part.

 6



--------------------------------------------------------------------------------



 



     B. To display a “For Rent” sign at any time, and also, after notice from
either party of intention to terminate this Lease, or at any time within three
(3) months prior to the expiration of this Lease, a “For Rent ” sign, and all of
said signs shall be placed upon such part of the Demised Premises as Landlord
shall require, except on display windows or door or doors leading into the
Demised Premises. Prospective purchasers or tenants authorized by Landlord may
inspect the Demised Premises at reasonable hours at any time.
     C. To collect all rents as well as any additional rent and any other
charges due Landlord by Tenant, from any receiver, debtor in possession, or
trustees which may be appointed for the account of Tenant.
     [STRIKE THROUGH]

17.   DAMAGE TO PREMISES:

     If the Demised Premises shall be partially damaged by any casually
insurable under the Landlord’s insurance policy. Landlord shall, upon receipt of
the insurance proceeds, provided same are sufficient to cover the cost, and,
subject to the rights of any mortgagees. repair the same with reasonable speed,
and a just and proportionate part of the rent shall be abated until so repaired.
The obligation of the Landlord hereunder shall be limited to the basic building
of storefront. If more than fifty (50%) percent of the Demised Premises shall be
rendered untenantable or should be damaged as a result of a risk which is not
covered by Landlord’s insurance, or if fifty (50%) percent or more of the gross
leasable area of the Shopping Center shall be damaged or destroyed by fire or
other cause, notwithstanding that the Demised Premises may be unaffected by such
event, then or in any such event. Landlord may elects to repair the damage or
cancel this Lease within ninety (90) days of said occurrence by notice of
cancellation to Tenant and Tenant shall vacate the Demised Premises. Unless this
Lease is terminated by Landlord. Tenant shall hold the proceeds of all insurance
carried by Tenant on its property and improvements in trust for the purpose of
repair and replacement in the event Landlord elects to repair the damage any
abatement of rent shall and five (5) days after notice by Landlord to Tenant
that the Demised Premises have been repaired. If any damage is caused by the
negligence of Tenant or its employees the damages shall be repaired by Landlord
upon receipt of the insurance proceeds, but there shall be no abatement of rent.
In the event that a portion of the Demised Premises is damaged or destroyed so
as to substantially interiere with Tenant’s use of premises which damage in
landlord determination cannot be remedied within hundred eighty (180) days of
destruction. Tenant shall have the right to terminate the lease by written
notice to landlord within sixty (60) days of Landlord’s Determination that the
Premises cannot be restored within one hundred eighty(180)days.

18.   INDEMNIFICATION, PUBLIC LIABILITY INSURANCE AND OTHER INSURANCE:

     A. Tenant will indemnify Landlord and save it harmless from and against any
and all claims, actions, damages, liability and expense in connection with loss
of life, personal injury and/or damage to property occurring in or about, or
arising out of the Demised Premises and adjacent sidewalks and loading platforms
or areas, or occasioned wholly or in part by any act or omission of Tenant, its
agents contractors, customers or employees,
     B. Tenant shall at all times during the term hereof keep in force at its
own expense public liability insurance in companies acceptable to Landlord
sufficient to cover such indemnification and naming as insured both Landlord and
Tenant, with minimum limits of One Million ($1,000,000.00) Dollars on account of
bodily injuries to or death of, one person, and One Million ($1,00,0,000.00)
Dollars on account of bodily injuries to or death of more than one person as the
result of any one accident or disaster, and One Million ($1,000,000.00) Dollars
on account of damage to property, and Tenant will further deposit the policy or
policies of such insurance, or certificates thereof with Landlord.
     C. Tenant shall during the entire term hereof keep in full force and effect
a policy of insurance upon all of the plate glass in the Demised Premises, in
which policy both Landlord and Tenant shall be named as parties covered thereby
as their respective interests may appear. Tenant shall furnish Landlord with a
certificate of insurance or other acceptable evidence that such insurance is in
force, and evidence that the premiums have been paid by Tenant at least ten
(10) days prior to the due date of same.
     D. Tenant shall, at all times during the term hereof, keep in force at its
own expense, fire insurance with extended coverage in companies acceptable to
Landlord, equal to the replacement cost of Tenant’s betterments and improvements
on the Demised Premises, and naming Landlord as an insured, to the extent of
such bettements and improvements.
     E. Tenant will furnish Landlord, prior to or simultaneously with taking
possession, copies of policies or certificates of insurance evidencing coverages
required by this Lease. All policies required hereunder shall contain an
endorsment providing that the insurer will not cancel or materially change the
coverage of said policy or policies without first giving ten (10) days prior
written notice thereof to Landlord.

19.   WAIVER OF CLAIMS:

     A. Landlord and Landlord’s agents, employees and contractors shall not be
liable for, and Tenant hereby releases all claims for, damage to person or
property sustained by Tenant or any person claiming through Tenant resulting
from any fire, accident, occurrence or condition in or upon the Demised Premises
or building of which they shall be a part, including but not limited to such
claims for damage resulting from (i) any detect in or failure of plumbing,
heating or air conditioning equipment, electric wiring or installation thereof,
water pipes, stairs, railings or walks: (ii)any equipment or appurtenances
becoming out of repair (iii) the bursting, leaking or running of any tank
washstand, water closet, waste pipe, drain or any other pipe or tank in, upon or
about such building or premises: (iv) the backing up of any sewer pipe or
downspouts; (v) the escape of steam or hot water (vi) water being upon or coming
through the roof or any other place upon or near such building or premises or
otherwise: (vii) the falling of any fixtures, plaster or stucco; (viii) broken
glass and (ix) any act or omission of co-tenants or other occupants of said
building or adjoining or contiguous property or buildings.
     B. Landlord and Tenant agree that in the event the Demised Premises or its
contents are damaged or destroyed by fire or other insured casualty, the rights,
if any, of either party against me other with respect to such damage or
destruction are waived; and that all policies of fire and/or extended coverage
or other insurance covering the Demised Premises or its contents shall contain a
cause or endorsement providing in substance that the insurance shall not be
prejudiced if the assureds have waives right of recovery from any person or
persons prior to the date and time of loss or damage, if any.

20.   TRADE FIXTURES:

     All trade fixures installed by Tenant in the Demised Premises shall remain
the property of Tenant and shall be removable at the expiration or earlier
termination of this Lease or any renewal or extention thereof, provided Tenant
shall not at such time be in default under any covenant or agreement contained
in this Lease; and provided further that in the event of such removal. Tenant
shall promptly restore the Demised Premises to their original order and
condition. Any such trade fixture not removed at or prior to such termination
shall be and become the property of the Landlord. Lighting fixtures, flooring,
plumbing fixtures and air conditioning equipment, whether or not installed by
Tenant, shall not be removable at the expiration or earlier termination of this
Lease or at the expiration of any renewal or extension thereof, and shall become
the property of Landlord.

 7



--------------------------------------------------------------------------------



 



21.   ASSIGNING, MORTGAGING, SUBLETTING:

     Tenant agrees not to assign, mortgage, piedge or encumber this Lease, in
whole or in part, or sublet the whole or any part of the Demised Premises, or
permit the use of the whole or any part of the Demised Premises by any licensee
or concessionaire, without first obtaining the written consent of Landlord,
which consent shall not be unreasonably withheld. Landlord must provide final
approval within ten (10) business days upon receiving all_necessary qualifying
information for an assignment or sublet or such consent shall_be deemed approved
after such ten (10) business days. Landlord’s consent to any such assignment,
sublease or use will not be deemed a consent to any subsequent assignment,
sublease or use. Tenant agrees that, in the event of any such assignment,
subletting, licensing or granting of a concession made with the written consent
of Landlord as aforesaid, it will nevertheless remain liable for the performance
of all of the terms, conditions and covenants of this Lease. If Tenant is a
corporation, and if Tenant desires to sell or transfer at least fifty percent
(50%) of the stock or assets of Tenant. Tenant must obtain the written consent
of landlord, which consent shall not be unreasonably withheld, landlord must
provide said consent within ten (10) business days upon receiving all necessary
information for such sale or transfer or such consent shall be deemed approved
after such ten (10) business days. As described in Section_24(H) below. Landlord
reserves the right charge a reasonable administrative service fee for the costs
of processing such assignment, mortgage, or sublease documentation.

22.   SUBORDINATION:

     Tenant agrees that is does hereby subordinate its rights hereunder to the
lien of any mortgage, ground lese, or any other method of financing or
refinancing now or hereafter placed against the land and/or the Demised Premises
and/or any or all of the buildings now or hereafter built or to be built in the
Shopping Center by Landlord and to any and all advances made or to be made
thereunder and to the interest thereon and to all renewals, replacements,
consolidation and extensions thereof. This paragraph shall be self-operative and
no further instrument of subordination shall be required. Tenant further agrees
that it will enter into and execute all documents which any mortgagee or any
ground lessor may reasonably request Tenant to enter into ana execute,
including, but not limited to, a subordination. non-disturbance and attommes
agreement.
     23. PERFORMANCE OF TENANTS COVENANTS:
     Tenant covenan’s and agrees that it will perform all agreements herein
expressed on its part to be performed. and that it will promolly, upon receipt
of written notice of non-performance thereof. except for non-payment of rent for
which no notice is required, comply with the requirements of such notice.
Further, if Tenant shall not comply with such notice to the satisfaction of
Landlord within forty-eight (48) hours after delivery thereof for. it such
compliance cannot reasonably be completed within ten (10) business days. if
Tenant shall not commence to comply within such period and thereafter proceed to
completion with due dillgence), such non-compliance will be considered an event
of default, and Landlord may, at its option, do or cause to be done any or all
of the things specified in said notice, and in so doing Landlord shall have tne
right to cause its agents. employees an contractors to enter upon the Demised
Premises and in such event shall have no liability to Tenant for any loss or
damage resulting in any way from such action: and Tenant agrees to pay prompthy
upon damand any expence incurred by Landlord in taking such action, any such sum
to be Collectible from Tenant as additional rent hereunder.

24.   EVENTS OF DEFAULT:

     The occurrence of any of the following shall constitute an event of default
hereunder:
     A. Failure of Tenant to commence business within the time period specified
in Paragraph 2C hereof.
     B. Discontinuance by Tenant of the conduct of its business In the Demised
Premises subject to Landlord’s right in 48.
     C. The filing of a petition by or against Tenant for adjudication as a
bankrupt or insolvent, or for its reorganization or for the appointment of a
receiver or trustee of Tenants property: any reorganization or proceedings under
Chapter X and/or Chapter XI of the Federal Bankruptcy Law, an assignment by
Tenant for the benefit of creditors: or the taking possession of the property of
Tenant by any governmental officer or agency pursuant to statutory authority for
the dissolution or liquidation of Tenant,
     D. Failure of Tenant to pay when due any installment of rent, additional
rent hereunder or any other sum herein required to be paid by Tenant
     E. Vacation or desertion of the Demised Premises or permitting the same to
be empty and unoccupied or not open for business for a period exceeding sixty
(60) days.
     F. Tenant’s removal or attempt to remove, or manitesting an intention to
remove Tenant’s goods or property from or out of the Demised Premises otherwise
than in The ordinary and usual course of business without having first paid and
satisfied Landlord for all rent which may become due during the entire term of
this Lease.
     G. Tenant’s failure to perform any other covenants or conditions of this
lease within ten (10) business days after written notice and demand.
     H. The sale or transfer of fifty percent (50%) of the stock or assets of
Tenant without Landlord consent which shall not be unreasonably withheld
conditioned or delayed.

25.   RIGHTS OF LANDLORD UPON DEFAULT BY TENANT:

     A. If Tenant is in default under any terms of this Lease and if same is not
cured by Tenant within ten (10) business days after written notice to Tenant,
then Landlord, in addition to all rights and remedies granted under the laws of
the State of Florida, shall have any or all of the following rights:
          (i) To re-enter and remove all persons and property from the Demised
Premises, and such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant, all without service of
notice or resort to legal process and without being deemed guilty of trespass,
or becoming liable for any loss or damage which may be occasioned thereby.
          (ii) Tenminate Tenant’s possession of the Premises and elect to
declare the entire minimum rent for the balance of the term due and payable
forthwith.
          (iii) Terminate Tenant’s possession of the Premises and relet the
Demised Premises for the account of the Landlord or within the sole discretion
of Landlord the Demised Premises may be retel for the account of Tenant.
     B. In case suit shall be brought by Landlord for the recovery of rent or
because of the breach of any covenant by Tenant, and if Landlord is successful
in such litigation, then Tenant shall pay all costs of said litigation,
including a reasonable attorney’s fee. In the event that any suit shall be filed
by either Landlord or Tenant involving this Lease or any other aspect of the
tenancy, then the prevaling party in such litigation shall be entitled to
recover reasonable attorneys fees and costs of such Litigation
     C. The parties hereto shall and they hereby do waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Demised Premises and/or any claim or injury or damage. In
the event Landlord commences any proceedings for nonpayment of rent minimum rent
or additional rent. Tenant will not interpose any counterclaim of whatever
nature or description in any such proceedings. This shall not however, be
construed as a waiver of the Tenant’s right to assert such claims in any
separate action or actions brought by Tenant.
     D. Tenant hereby expressly waives any and all rights of redemption granted
by or under any present or future laws in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Demised Premises, by reason of violation by Tenant of any of the covenants
or conditions of this Lease, or otherwise.

 8



--------------------------------------------------------------------------------



 



     E. Except as to default under Paragraph 24C, if Tenant is in default
Landlord shall have the rights, at its option, to require the minimum rent be
paid in semi-annual installments, in advance, for the remainder of the term or
extended term of this Lease, the said semi-annual rental to commence effective
as of the first day of the month in which said default by Tenant occurs.

26.   FINANCING AGREEMENT:

     Tenant hereby represents that as of the Commencement Date of this Lease,
Tenant’s Property located in the Premises is not subject to any liens or
encumbrances. If during the Term hereof or any renewal terms, Tenant enters
into, executes or delivers any security agreement, financing statement or other
form of security instrument for Tenant’s Property now or to be located in the
Premises without the prior written approval of Landlord, such action shall be
considered a breach of this Lease entitling Landlord to all remedies as provided
herein. Notwithstanding the foregoing however Landlord hereby agrees to execute
a Landlord’s Waiver in the event Tenant leases or obtains financing secured by
any equipment or furniture necessary for Tenant’s use and occupation of the
Premises.

27.   CUSTOM AND USAGE:

     A. It is hereby covenanted and agreed, any law, usage or custom to the
contrary notwithstanding. that Landlord shall have the right at all times to
enforce the covenants and conditions of this Lease in strict accordance with the
terms hereof, notwithstanding any conduct or custom on the part of Landlord in
refraining from so doing at any time or times.
     B. The waiver of Landlord of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained. The subsequent acceptance of rent or partial payment
of rent hereunder by Landlord shall not be deemed to be a waiver of any
preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular rental so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of the
acceptance of such rent. No covenant, term or condition of this Lease shall be
deemed to have been waived by Landlord, unless such waiver be in writing by
Landlord.

28.   SURRENDER AND HOLDING OVER:

     Tenant, upon expiration or termination of this Lease, either by lapse Of
lime or otherwise, agrees peaceably to surrender to Landlord the Demised
Premises in “broom clean” condition and in pood repair. In the event that Tenant
shall laid to surrender the Demised Premises upon demand, Landlord, in addition
to all other remedies available to it hereunder, shall have the right to
receive, for all the time Tenant shall so retail possession of the Demised
Premises or any part thereof, an amount equal to twice the full rent specified
in this Lease as applied to such period.
     If Tenant remains in possession of the Demised premises with Landlord’s
consent but without a new Lease reduced to writing and duly executed. Tenant
shall be deemed to be occupying the Demised Premises as a tenant from
month-to-month, subject to all the covenants, conditions and agreements of this
Lease.

29.   ADDITIONAL CONSTRUCTION:

     Landlord hereby reserves the right at any time and from time to time to
make alterations or additions to, and to build additional stones on, the
building in which the Demised Premises are contained, and to build adjoining the
same. Landlord also reserves the right to construct other or to add to other
buildings or improvements in the Shopping Center, and to permit others to do so
from time to time.

30.   CONDEMNATION:

     Tenant hereby waives any less or damage to Tenant or right to claim any
part of the award as the result of the exercise of the power of eminent domain
of any governmental body, whether such loss or damage results from condemnation
of part or all of the Demised Premises or any portion of the parking area or
service entrances or exits. Should any power of eminent domain be exercised
after Tenant is in possession, such exercise shall not void or impair this Lease
unless the building in which the Demised Premises are shall be substantially
demolished, and upon the happening of such event, The rental herein provided
shall proportionately abate. In the event that a portion of the Demised Premises
are taken so as to substantially interfere with Tenants use of the Premises.
Tenant shall have the right to terminate the lease by providing not less than
sixty (60) days written notice to Landlord.

31.   NOTICES:

     Wherever in this Lease it shall be required or permitted that notice or
demand be given or served by either party to this Lease to or on the other, such
notice or demand shall not be deemed to have been duly given or served unless in
writing and either personally delivered or forwarded by certified mail, postage
prepaid, addressed:

     
TO LANDLORD AT:
  FTL/ED PLANTATION. LTD., a Florida limited partnership      (954) 775-9190
 
  c/o Stiles Property Management
 
  6400 North Andrews Avenue
 
  Fort Lauderdale, FL 33309
 
   
TO TENANT AT:
  Name Asset Management Outsourcing Inc
 
  ATTN: Mr. Jim Whalen
 
  Address 1625 Barret Lakes Bouleverd Suit 250
 
  City Kenneesaw State Ga Zip 30144
 
  Home Phone                                         
 
  Business phone (770) 792-3600

Such addresses may be changed from time to time by either party serving notices
as above provided.

32.   SUCCESSORS AND ASSIGNS:

     All rights, obligations and liabilities herein given to or imposed upon the
respective parties hereto shall extend to and bine the several and respective
heirs, executors, administrators, trustee, receivers, successors, sublessees and
assigns of said parties, subject to the provisions of Paragraph 21; and if there
shall be more than one Tenant, they shall all be bound jointly and severally by
the terms, covenants and agreements herein and the word “Tenant” shall be deemed
and taken to mean each and every person or partly mentioned as a Tenant herein,
be the same one or more; and if there shall be more than one Tenant, any notice
required or permitted by the terms of this Lease may be given by or to any one
thereof, and shall have the same force and effect as if given by or to all
thereof. No rights, however, shall insure to the benefit of any assignee of
Tenant unless the assignment to such assignee has been approved by Landlord in
writing as aforesaid.

33.   QUIET ENJOYMENT:

     Upon payment by Tenant of the rents herein provided, and upon the
observance of all the covenants, terms and conditions on Tenant’s part to be
observed and performed. Tenant shall peaceably and quietly hold and enjoy the
Demised Premises for the term hereby demised without hindrance or interruption
by Landlord or any other person or persons lawfully or equitably claiming by,
through or under the Landbrd, subject nevertheless, to the terms and conditions
of this Lease.

34.   BROKERS:

     Tenant represents and warrants that there are no claims for brokerage
commissions or finder’s fees in connection with the execution of this Lease
other than Cushman and Wakefield of Florida Inc. and agrees to indemnify
Landlord against and hold Landlord harmless from all liabilities arising from
any such claim, including attorney’s fees.

9



--------------------------------------------------------------------------------



 



35. SCOPE AND INTERPRETATION OF THE AGREEMENT:
     This Lease shall be considered to be the only agreement between the parties
hereto pertaining to the Demised Premises. All negotiations and oral agreements
acceptable to both parties are included herein; and unless reduced to writing in
this Lease, no oral representations will be held to be true or accurate. The
laws of the State of Florida shall govern the validity, interpretation,
performance and enforcement of this Lease.
36. EXCULPATION:
     Tenant agrees that it shall look solely to the estate and property of the
Landlord in the land and building comprising the Shopping Center of which the
Demised Premises are a part for the collection of any judgment (or any other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants and
conditions of this Lease to be observed and performed by Landlord and no other
property or estates of Landlord shall be subject to levy. execution or other
enforcement procedures for the satisfaction of Tenant’s remedies.
37. CAPTIONS:
     Any headings preceding the text of the several paragraphs and subparagraphs
hereof are inserted solely for the convenience of reference and shall not
constitute a part of this Lease, nor shall they affect its meaning, construction
or effect.
38. MODIFICATION:
     This Lease Agreement may only be modified in writing, by both parties
hereto.
39. JOINT OBLIGATION:
     If there is more than one tenant to this Lease Agreement, the obligations
hereunder imposed shall be joint and several.
40. TIME IS OF THE ESSENCE:
     Time is of the essence in the performance of each provision of this Lease
Agreement.
41. AUTHORITY:
     If Tenant is a corporation, each individual executing this Lease on behalf
of said corporation represents and warrants that he is duly authorized to
execute and deliver this Lease on behalf of aid corporation, in accordance with
the By-Laws of said corporation and that this Lease is binding upon said
corporation. If Tenant is a partnership, Tenant has authority on behalf of the
partnership to enter into this Lease Agreement.
42. CHOICE OF LAW:
     This Lease Agreement shall be construed in accordance with the laws of the
State of Florida, as may be amended from time to time.
43. RADON GAS:
     Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Leveis of Radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding Radon and Radon testing may be obtained from your country public
health unit.
44. LANDLORD’S ACCEPTANCE:
     The submission of the Lease to Tenant by Landlord is done solely for
Tenant’s consideration and shall not be deemed acceptance of the lease terms by
Landlord. Upon signing of the Lease by Tenant and submission to Landlord, this
Lease shall be considered an offer only and shall have no binding effect nor
shall Landlord’s depositing of Tenant’s security deposit be considered
acceptance of this Lease. Only upon full agreement by both parties of all terms,
proper execution of this Lease by Tenant and Landlord, along with Tenant’s
security deposit clearing the bank and the return to Tenant of an executed
original Lease, shall this Lease be considered binding.
45. SUPPLEMENTAL CODE COMPLIANCE PROVISION:
     Notwithstanding anything contained in this Lease to the contrary following
delivery of possession of the Premises to tenant. Landlord shall not be
obligated to comply with any codes or other legal requirements currently in
effect or hereafter promulgated by the governing authorities if Landlord would
not otherwise be required to comply as a result of the existence of the Premises
prior to the effective date of such code or legal requirement (i.e.
“grandfathered”). Furthermore, Landlord may withhold its consent to, or prohibit
Tenant form making any alterations if such alterations would cause Landlord to
lose such “grandfathered” exemption from code or other legal requirements or, if
the loss of such exemption would cause Landlord to incur costs in excess of
$500.00.
46. ENVIRONMENTAL:
     Tenant shall not cause or permit any Hazardous Substance to be used,
stored, generated, or disposed of on, in or about the Premises except in
accordance with applicable Legal Requirements without obtaining Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole discretion. If
any Hazardous Substance is used, stored, generated, or disposed of on, in or
about the Premises except as permitted above, or if the Premises or the Shopping
Center become contaminated in any manner as a result of any breach of the
forgoing covenant or any act or omission of Tenant or any of its agents or
employees acting within the scope of their employment. Tenant shall indemnify
and hold harmless Landlord, its officers, directors, shareholders, and employees
from any and all claims, demands, actions, damages fines, judgments, penalties,
costs (including attorneys’, consultants’, and experts’ fees), liabilities,
losses (including without limitation, any decrease in value of the Store or
Tenant’s business operations therein, damages due to loss or restriction of
rentable or usable space, or any damages due to adverse impact an marketing of
the space in the Shopping Center of the Store), and expenses arising during or
after the term of this Lease and ansing as a result of such contamination. This
indemnificalion includes, without limitation any and all costs incurred due to
any investigation of the site or any cleanup, removal, or restoration mandated
by a feneral, state, or local agency or political subdivision. Without
limitation, of the foregoing, if Tenant causes the presence of any Hazardous
Substance on, in or about the Premises except in accoradance with applicable
Legal Requirements or with Landlord’s consent that results in contamination.
Tenant, at its sole expense, shall promptly take any and all necessary actions
to return the Premises or the Common Area, as the case may be to the same
condition that existed prior to the presence of any such Hazardous Substance on,
in or about the Premises, Tenant shall first obtain Landlord’s approval for any
such remedial action. which approval shall not unreasonably be withheld or
delayed.
     Tenant shall provide to Landlord copies of any notices, letters of requests
for information concerning Hazardous Substance in connection with the Premises
which Tenant receives from any governmental unit of agency overseeing
environmental matters.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord has hereunto set its hand and seal on this
16 day of Jan, 1999.

              WITNESSES:       LANDLORD:         FTL/ED PLANTATION LTD.,        
a Florida limited partnership
 
                    by and through its authorized agent,         STILES
CORPORATION
 
           
/s/ [ILLEGIBLE]
      By   /s/ Roceo Ferrera
 
            /s/ [ILLEGIBLE]           Roceo Ferrera, Vice President
 
           

     IN WITNESS WHEREOF Tenant has hereunto set its hand and seal on this 13th
day of January, 1999.

              WITNESSES:       TENANT:         ASSET MANAGEMENT OUTSOURCING, INC
 
           
/s/ [ILLEGIBLE]
      By   /s/ James Whalen
 
           
/s/ [ILLEGIBLE]
          James Whalen Chief Financial Officer
 
           

21



--------------------------------------------------------------------------------



 



Rider # 1
ADDENDUM TO LEASE

1.   Commencing on the first (lst) anniversary of the Lease Term, and each
anniversary thereafter, Tenant’s base rent shall increase three (3%)percent
annually, computed on the base rental of the previous Lease Year.   2.  
Controllable operating expenses reimbursed by Tenant pursuant to the lease shall
not increase by more than four percent (4%) per year over the previous year’s
actual controllable operating expenses cumulative during the term controllable
operating expenses shall be defined as all operating expenses other than common
area utilities real estate taxes and insurance.   3.   In the event Bays 21 or
218 become available for lease and Tenant notifies Landlord that it desires to
lease either Bay Landlord agress to negotiate with Tenant in good faith for the
lease of such space.   4.   Landlord will be responsible for all buildout costs
and expenses pursuant to the plans mutually agreed id by Landlord and Tenant and
further defined in the attached work letter (“Rider #6”) and the attached space
plan. Tenant will be responsible to reimburse Landlord of all costs associated
with 1) wiring the main floor. 21 one half the cost of a separated upgraded fire
system for the computer room and 3) write boards as Specified in Rider #5.
Tenants reimoursement will be received prior to work commencement. Tenant shall
have the ngnl to recommend specifice Sub-contractors for the performance of the
following provided however Landlord or its General Contactor shall have the
right to approve such sub -contactors which approval shall not be unrasonably
withheld.   5.   Landlord shall provide Tenant with the use of four
(4) non-exclusive Darking spaces adiacent to the subject premises as per Rider
#5. Furthermore at Tenant’s expense Tenant may install standard parking signs or
paint parking stuos designaing the determined four (4) spaces as Tenant
“reserved space. In no event will Landlord the required to enforce desiganated
parking within the Center. In the event all parking spaces as described in the
parking plan are taken Tenant may park in the areas marked as overflow parking
in no event will Tenant be required to entire parking.

22



--------------------------------------------------------------------------------



 



Rider # 2
OPTION TO RENEW AT MARKET RATES
Landlord hereby grants unto Tenant the option and privilege to extend this Lease
for two(2)_ term(s) of five (5) years. at a three percent (3 %) annual increase;
provided, however, that written notice of the exercise of option shall be given
by Tenant to Landlord at least six (6) months before the expiration of the
initial term, and as to the exercise of any subsequent options, at least six
(6) months before the expiration of the preceding renewal term. The option can
be exercised only in the event that all rents then due shall have been fully
paid and all covenants, agreements, provisions, terms and conditions of this
Lease on the part of Tenant to be performed, kept and observed, have been
performed, kept and observed, and Tenant is not otherwise in default in any of
the terms of this Lease at the time Tenant elects to exercise this option, or at
the commencement of the respective extended renewal term.
Tenant’s base rent for each Option Year shall increase three percent (3%)
annually, computed on the base rental of the previous year.

23



--------------------------------------------------------------------------------



 



Exhibit A
(SITE PLAN) [g98307g9678600.gif]





--------------------------------------------------------------------------------



 



Exhibit “B”
PLANTATION SHOPPING CENTER SIGN CRITERIA
Tenant shall be responsible for the installation and hook-up of Tenant’s sign.
All work to be done by qualified and licensed sign contractors at Tenant’s
expense.
Plans must be submitted to Landlord for approval prior to application for
permit, but not later than ninety (90) days form execution of lease by all
parties.
Plans must include location, size and style of lettering material type of
illumination, installation, details, color selections and logo design.
Signs shall consist of internally illuminated individual letters with fat
plastic faces in metal retainers mounted to aluminum or sheet metal type
lettters. all returns shall be dark bronze.
Color of the letter plastic faces shall be white with gold mm and in accordance
with sign codes and restrictions imposed by the governing municipality. No
exposed raceway crossovers transformers, or conduct will be permitted.
The total length of the fascia sign shall not exceed seventy-five (75%) percent
of the width of the leased Store front, The sign letter height shall not be less
than eighteen, (18") inches high not more than two (2) feet high and shall be
centered on leased front area. The letters shall be five (5") inches deep.
All signage of Tenant subject to Landlord’s approval window signs and any other
paper signs are specifically prohibited without the prior consent of the
Landlord, which will not be unreasonably withheld.
All signage, installation and Landlord’s approval thereof is subject to the
caoss and regulations of the governing municipality including buliding and
electrical cases.
These standards have been carefully created after review of local sign
orginances. However in case o’ confiles, the municipal promance shall crevail
and these criteria, shall be modified as needed to company.
Under canopy signs shall be installed at Tenant’s expense. Each sign copy area
shall not be greater than four (4) square feet with a. maximum letter height of
six(6") inches. Sign shall mantain a minimum clearance height of eight (8') feet
iron the sioswalk be rigidly amaches and shall be mounted at a right angle from
the Tenant’s bay. Sign to be centered with Tenant’s bay width.

25



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [g98307g9678601.gif]

 



--------------------------------------------------------------------------------



 



Rider 6
LANDLORD’S WORKLETTER
ASSET MANAGEMENT OUTSOURCING
PLANTATION CENTER

1)   Landlord, at Landlord expense, shall complete the following work
(“Landlord’s Work”) according to the space plan attached hereto as Rider #7
using Building Standard Materials.

•   All necessary demolition, trash haul, and clean up

•   HVAC installation and servicing

•   Framing as specified in space plan

•   Replace or renovate all ceiling tiles   •   Replace all flooring including
carpeting and tile where needed.

•   Provide bathrooms per plans and to code

•   All doors, frames, and hardware

•   Cabinetry

•   Glazing

•   Painting   •   Plumbing

•   Electrical including all lighting upgrades and emergency signs

•   Fire Sprinklers, extinguishers, smoke alarms in accordance with currant City
of Plantation code.

•   Canvas awnings at entrances

•   Refurbish existing speaker system to good working condition

•   Architectural/Engineering Services

•   Permit and permit processing

•   General Labor and Construction of premises

•   All build-out will be of professional office quality and to current code

2) Landlord will provide the following at the Tenant’s expense, which expense
shall be paid by Tenant to Landlord prior to commencement of the following work:

•   Duplex receptacle, (1) phone jack, (1) data receptacle to each work station
(wiring of main floor)   •   One half the cost of a separated upgraded fire
system for the computer room   •   Whiteboards in training rooms

Tenant shall the right to recommend specific sub-contractors for the performance
of the following provided however, Landlord or its General Contractor shall have
the right to approve such sub-contractors, which approval shall not be
unreasonably withheld.
3) (A) Completion by Landlord. The Premises shall be deemed ready for occupancy
on the date Landlord’s Work is substantially completed and a Certificate of
Occupancy for the Premises is received. The same shall be deemed substantially
completed notwithstanding the fact that minor or insubstantial details of
construction, mechanical adjustment or decoration remain to be performed, the
non-completion of which does not materially interfere with Tenant’s use of the
Premises. Landlord shall give Tenant at least ten (10) days notice of the date
on which Landlord estimates Landlord’s Work will be substantially completed and
a Certificate of Occupancy issued, and Tenant shall occupy the Premises promptly
thereafter.

4)   Delay By Tenant. If substantial completion of the Premises by Landlord is
delayed due to any one or more of the following, then the Premises shall be
deemed ready for occupancy on the date it would have been

 



--------------------------------------------------------------------------------



 



    ready, but for such delay, and Rent shall commence as of such earlier date.
Any changes to space plan after execution of the Lease shall be subject to
Landlord’s approval, and furthermore, Tenant shall pay for any extra costs that
may incurred by Landlord which are caused by the changes so requested by Tenant.

  (A)   Tenant’s failure to furnish, approve, or authorize any plans in
accordance with the Critical Path attached hereto as Rider 7 or other time
periods/limits set forth herein;     (B)   Tenant’s delay or failure in
submitting to Landlord any information, authorization, or approvals in
compliance within the time limits set forth in the Critical Path, including,
without limitation, any information required to prepare plans;     (C)   Changes
in or additions to plans as requested by Tenant resulting in a delay beyond the
dates set forth in the Critical Path;     (D)   The performance or completion of
any work in the Premises by Tenant or any person, firm for corporation employed
by Tenant;     (E)   Tenant’s request for materials, components, finishes or
improvements which are not available in commercially reasonable time given the
anticipated date of substantial completion of the Premises by Landlord as set
forth herein;     (F)   Tenant’s failure to pay, when due, any amounts required
to be paid by Tenant pursuant to this Lease;     (G)   Tenant’s failure to
comply with all federal, stale, or local laws or regulations, including without
limitation, all codes and ordinances;     (H)   Tenant’s request for additional
bidding or rebidding of the cost of all or a portion of the completion of the
Premises beyond the dates set forth in the Critical Path;     (I)   Changes or
postponements requested by Tenant to the work being completed;     (J)   Any
error in plans or other documents caused by Tenant, or its employees or agents;
and     (k)   Any other act or omission of Tenant, or its employees or agents
which, in Landlord’s reasonable opinion, will result in delays beyond the dates
set forth in the Critical Path;

5)   Acceptance of Premises . Tenant acknowledges that Landlord has not made any
representatives or warranties with respect to the condition of the Premises and
neither Landlord nor any assignee of Landlord shall be liable for any latent
defect therein. The taking of possession of the Premises by Tenant shall be
conclusive evidence that the Premises were in good and satisfactory condition at
the time such possession was taken, except for the minor insubstantial details
of which Tenant gives landlord notice within thirty (30) days after the
Commencement Date. If Landlord shall give Tenant occupancy shall be deemed to be
upon all the terms, covenants, conditions, and provisions of this Lease,
including the execution of an Estoppel certificate.

 



--------------------------------------------------------------------------------



 



RIDER #7
CRITICAL PATH

                  TASK NAME   DAYS   START DATE     FINISH DATE    
1 Lease Execution
  15 days   01-Jan   15-Jan  
 
               
PREPARATION OF DRAWINGS
               
 
               
2 Final Space Plan Approval
  9 days   05-Jan   14-Jan
3 Architectural Drawings by LL
  21 days   18-Jan   08-Feb
4 Pricing of Tenant’s expenses
  21 days   18-Jan   08-Feb
5 Approval of Tenant’s expense
  0 days       09-Feb
 
               
PERMITTING & CONSTRUCTION
               
 
               
6 City of Plantation Permit Review
  21 days   09-Feb   02-Mar
7 Building Permit Issuance
  3 days   02-Mar   05-Mar
5 Construction of Improvements
  75 days   05-Mar   20-May
9 Certificate of Occupancy
          approx. May 20

 



--------------------------------------------------------------------------------



 



Rider 8
Operating Expenses- Exclusions

(a)   Costs of decorating, redecorating, or special cleaning or other services
not provided on a regular basis to tenants of the building with the exception of
decorative banners in the parking lot:   (b)   Wages, salaries, fees and fringe
benefits paid to executive personnel or officers or partners of Landlord;   (c)
  Any charge for depreciation of the building or equipment and any interest or
other financing charge;   (d)   Any charge for Landlord’s income, taxes, excess
profit taxes, franchise taxes or similar taxes on Landlord’s business;   (e)  
All costs relating to activities for the solicitation and execution of leases of
space in the building;   (f)   All costs and expenses of operating the garage
space and commercial space in the building;   (g)   All costs for which Tenant
or any other tenant in the building is being charged other than pursuant to the
operating expense clauses;   (h)   The cost of any electric current furnished to
the premises or any rentable area of the building for purposes other than the
operation of building equipment and machinery and parking lot and the lighting
of public toilets, stairways, shaftways, common area and parking lot lighting,
walkway for exterior walkway, and building machinery or fan rooms;   (i)   The
cost of correcting defects in the construction of the building or in the
building equipment, except that conditions (not occasioned by construction
defects) resulting from ordinary wear and tear will not be deemed defects for
the purpose of this category;   (j)   The cost of any repair made by Landlord
because of the total or partial destruction of the building or the condemnation
of a portion of the building;   (k)   Any increase in insurance premium to the
extent that such increase is caused or attributable to the use, occupancy or act
of another tenant;   (I)   The cost of any items for which Landlord is
reimbursed by insurance or otherwise compensated by parties other than tenants
of the building pursuant to clauses similar to this paragraph;   (m)   The cost
of any additions or capital improvements to the building subsequent to the date
of original construction over and above a reasonable amortization of same;

    (STRIKE THROUGH)

(o)   Any operating expense representing an amount paid to related corporation,
entity or person which is in excess of the amount which would be paid in the
absence of such relationship for similar quality service.

 



--------------------------------------------------------------------------------



 



(p)   The cost of any work or service performed for or facilities furnished to
any tenant of the building to a greater extent or in a manner more favorable to
such tenant than that performed for or furnished to Tenant;

(q)   The cost of alterations of space in the building leased to other tenants;

(r)   The cost of overtime or other expense to Landlord in curing its defaults
or performing work expressly provided in this lease to be borne at Landlord’s
expense;

(s)   Capital improvements or expenditures incurred to reduce operating expenses
shall be included in operating expenses to the lesser of the annual amortized
amount of said improvements or expenditure (over the useful life of the
improvement or item or the actual savings; and

(t)   Ground rent or similar payments to a ground lessor;

(u)   The cost of removal, abatement or treatment of asbestos or any other
hazardous substance or gas;

 



--------------------------------------------------------------------------------



 



Real Estate Taxes — Exclusions

1.   Inheritance Taxes   2.   Gift Taxes   3.   Transfer Taxes   4.   Franchise
Taxes   5.   Excise Taxes   6.   Net Income Taxes   7.   Profit Taxes      
(STRIKE THROUGH)   9.   Late Payment Charges and Penalties       (STRIKE
THROUGH)

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO LEASE AGREEMENT
     THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) dated as
of this 18th day of August, 1999, amending that certain Lease Agreement dated
January 16,1999, and any and all Letter of Agreement, Addenda, Amendments or
Extensions thereof (collectively, the “Lease”) by and between FTL/ED, LTD.
(“Landlord”) and ASSET MANAGING OUTSOURCING, INC. (“Tenant”).
W I T N E S S E T H:
     WHEREAS, Landlord and Tenant entered into the Lease relating to that
certain premises known as Bay #21 A/25A/B (the “Premises”) within that certain
shopping center known as Plantation Shopping Center located at 7019 W. Broward
Blvd. (the “Center”); and
     WHEREAS, the parties wish to modify the terms and conditions of the Lease
as hereinafter set forth.
     NOW, THEREFORE , for and in consideration of the terms, covenants and
conditions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1.   The square footage of the Premises is hereby deemed to be 34,222 square
feet as depicted on the Site Plan attached hereto as Exhibit “A”.   2.  
Notwithstanding anything contained in the Lease to the contrary, the term of the
Lease shall be for approximately eight (8) years commencing upon receipt of a
Certificate of Occupancy for the Premises which is anticipated to be on or about
November 1, 1999, and shall expire on the last day of the ninety sixth (96th)
month thereafter. In the event Landlord is delayed in completing the Premises as
a result of any changes to the space plan attached hereto by reference as
Exhibit “B”, this Lease and Tenant’s payment of Rent shall commence as of such
earlier date. Furthermore, any such changes shall be subject to Landlord’s
approval and Tenant shall pay for any extra costs that may be incurred by
Landlord in connection therewith. If the Premises are not substantially complete
as evidenced by receipt of a Certificate of Occupancy (or temporary Certificate
of Occupancy in lieu thereof) by December 1, 1999, due solely to circumstances
within Landlord’s control, Tenant shall receive a penalty equivalent to two
(2) days’ abatement of Rent for each day from and after December 1, 1999 until
the date the Premises are substantially complete.   3.   In addition to
operating an insurance claims office as set forth in Section 4A of the Lease,
Tenant may use the Premises for other general office use related to the
insurance or collection industry.   4.   Notwithstanding anything contained in
Rider No. 2 to the contrary, provided Tenant has not been in default under any
of the terms or conditions contained in the Lease, as amended, Tenant shall have
the option to renew the Lease for one (1) additional term of three (3) years
(the “First Renewal Term”) and one (1) additional term of five (5) years (the
“Second Renewal Term”). The Base Rent during each year of each renewal term
shall increase by three (3%) percent over the prior year’s Base Rent. Tenant
shall exercise either option to renew by providing Landlord with not less than
six (6) month’s written notice prior to the expiration of the Term of the Lease,
or the First Renewal Term, as the case may be.   5.   Notwithstanding anything
contained in the Lease to the contrary, pursuant to that certain Declaration of
Restrictive Covenants dated April 6, 1999 as recorded in the Public Records of
Broward County, Florida (the “Declaration”), a copy of which is attached hereto
as Exhibit “C”, Tenant’s employee parking shall be primarily confined those
parking spaces contained within the Primary Parking

 



--------------------------------------------------------------------------------



 



    Area as indicated on Exhibit “D” attached hereto. Tenant’s employees shall
have the right during certain periods of overlapping shifts (provided no parking
is available in the Primary Parking Area) to park in the Overflow Parking Area
depicted on Exhibit “D” attached hereto on a non-exclusive basis. Landlord
hereby agrees to clearly identify the Overflow Parking Area for use by Tenant’s
employees and Tenant acknowledges that any violation of the foregoing or any
violation of the terms or conditions of the Declaration shall constitute a
material breach of this Lease.   6.   Landlord hereby warrants the HVAC,
plumbing and electrical work performed in accordance with the approved Space
Plan for a period of one (1) year following the Commencement Date of the Lease.
  7.   Notwithstanding anything contained in Section 24D of the Lease to the
contrary, in the event Landlord has not received Tenant’s Base Rent, Additional
Rent or any other sum due by Tenant hereunder as of the tenth (10th) day
following the due date therefor, Landlord shall so notify Tenant in writing, and
Tenant shall be in default under the Lease if such payment has not been received
by Landlord on or before the fifteenth (15th) day thereafter.   8.  
Notwithstanding anything contained in Section 24H of the Lease to the contrary,
the sale or transfer of fifty (50%) percent or more of the stock or assets of
Tenant shall not constitute a default under the Lease provided Tenant notifies
Landlord in writing of the occurrence of such transaction (which notification
shall include the financial statement of the surviving entity), and provided the
surviving entity assumes all of the obligations of Tenant under the Lease.   9.
  Landlord hereby agrees to replace Tenant’s security deposit currently being
held by Landlord in the amount of $40.545.00 with a surety or performance bond,
or an irrevocable Latter of Credit for the same amount, drawn on a bank or
financial institution, and upon terms and conditions acceptable to Landlord.

     Any provision of this First Amendment shall prevail over conflicting
provisions contained in the Lease. All other terms and conditions shall remain
in full force and effect and binding upon the parties hereto.
     IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the day and year first above written.
Signed, sealed and delivered
In the presence of:

         
 
  “TENANT”    
 
       
(SEAL)
  ASSET MANAGEMENT OUTSOURCING, INC.    
 
       
/s/ Cynthia Mclucas
 
  /s/ James Whalen
 
James Whalen,    
 
  Chief Financial Officer    
 
       
 
  “LANDLORD”    
 
       
 
  FTL/ED PLANTATION, LTD.    
 
  by and through authorized agents,    
 
  Stiles Corporation    
/s/ Amy Scott
 
       
 
       
/s/ Beett Stepelton
 
  /s/ Rocco Ferrera
 
   
 
  Rocco Ferrera, Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE 1.3 (a)
Description of Premises
Tract “A” in Plantation Center, according to the Plat thereof, as recorded in
Plat Book 102. Page 2, of the public Records of Broward County, Florida, being a
Resubdivision of portions of Blocks 3 and 4. Everglades Plantation Company’s
Subdivision Amended of Section 3. Township 50 South. Range 41 East, recorded in
Plat Book 2, Page 7 of the Public Records of Date County, Florida, said lands
lying, situate and being in the City of Plantation. Broward County, Florida,
comprising 19.5798 acres. TOGETHER WITH Easement dated August 13, 1979, recorded
in O.R. Book 8382. Page 834 of the Public Records of Broward County, Florida
wherein Landmark First National Bank of Fort Lauderdale granted to Grantor an
easement across a portion of Lot L. LANDMARK PLAZA, as recorded in Plat Book 86,
Page 24, of the Public Records of Broward County, Florida, said easement
property more fully described in said Easement.
also described as
A parcel of land in the South one-half (S 1/2) of Section 3. Township 50 South,
Range 41 East, more particularly described as follows:
     Commence at the Southeast corner of Section 3. Township 50 South. Range 41
East; thence on an assumed bearing of North 88° 20' 50" West, along the South
line of said Section 3, a distance of 1,240.00 feet to the centerline of
Northwest 69th Avenue, as described in Deed Book 793, page 462, of the public
records of Broward County, Florida; thence North 04°20'50" West, along said
centerline a distance of 93.51 feet to the North right-of-way line, said
right-of-way line being 93.00 feet North of and parallel to the said South line
of Section 3, a distance of 1220.28 feet to the Point of Beginning of this
description; thence North 01°39'10" East, a distance of 660.00 feet; thence
North 88°20'50" West, a distance of 140.00 feet; thence North 01°39'10" East, a
distance of 408.62 feet to a point on a curve; thence Northwesterly, along the
art of a curve to the left, said curve having a radius point bearing South
16°05'05" West from the last described point, a central angle of 03°41'32" and a
radius of 10.258.65 feet for an arc distance of 661.08 feet: thence due South, a
distance of 1,213.15 feet to the said North right-or-way line of West Broward
Boulevard, thence South 88°20'50" East, along said North right-of-way line, a
distance of 750.10 feet

 



--------------------------------------------------------------------------------



 



to the Point of Beginning, also being a portion of Blocks 3 and 4. EVERGLADES
PLANTATION COMPANY’S SUBDIVISION AMENDED, recorded in Plat Book 2, [ILLEGIBLE]
page [ILLEGIBLE] of the public records of Dade County, Florida.
     Together view and including all strips and gores of land lying adjacent to
the Land and owned by Seller, together with Seller’s interest in all easements,
Privileges, rights-of-way, riparian and other water rights, lands underlying any
adjacent streets or roads, and appurtenances pertaining to or accruing to the
benefit of the Land.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(FLOOR PLAN) [g98307g9678602.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Prepared by and return to:

     
Name:
  Richard G. Coker, Jr., Esquire
Address:
  1318 Southeast 2nd Avenue
 
  Fort Lauderdale, FL 33316
 
  Telephone: (954) 761-1404

DECLARATION OF RESTRICTIVE COVENANTS
     THIS DECLARATION OF RESTRICTIVE COVENANTS by FTL/ED PLANTATION LTD, a
Florida Limited Partnership (“Owner”), in favor of THE CITY OF PLANTATION, a
municipal corporation of the State of Florida (“City”).
W I T N E S S E T H:
     WHEREAS, Owner holds fee simple title to certain property in the City
consisting of ___ acres, more or less, which property is commonly referred to as
Plantation Center and legally described as follows:
     See Exhibit “A” attached hereto and made a part hereof; and
     WHEREAS, Asset Management Outsourcing, Inc. (“AMO”) is leasing a portion of
Plantation Center, consisting of approximately 34,069 s.f. of office space
(“Office Space”) which includes up to 291 individual workstations; and
     WHEREAS, the Owner made available 265 parking spaces within the Plantation
Center as primary parking for AMO, as generally depicted in Exhibit “B” attached
hereto (“Primary Parking Area”); and
     WHEREAS, the City has required certain commitments with respect to the
compliance with the parking requirements of the City Code of Ordinances as they
apply to the subject use and Plantation Center; and
     WHEREAS, the Owner is desirous of making a binding commitment to assure
that the parking in the Plantation Center will be allocated and used in
accordance with the provisions of this Declaration.
     NOW, THEREFORE, in consideration of the foregoing, the Owner hereby agrees
and declares as follows:
     1. That the above recitals are true and are incorporated herein by
reference.

 



--------------------------------------------------------------------------------



 



     2. The Owner, joined by the tenant, AMO (“Tenant”) hereby declare, covenant
and agree that the tenancy of AMO within Plantation Center shall be subject to
the following enforceable provisions in the lease agreement between the Owner
and AMO:

  (a)   That the AMO space will contain no more than 291 workstations within the
Office Space as that term is defined in Ordinance No. 2156.     (b)   That
parking for the employees of AMO shall primarily be confined to the Primary
Parking Area and that the Owner will implement a method of monitoring AMO
employee parking to assure that employee parking is predominantly occurring in
the Primary Parking Area. It is recognized that during certain periods of
overlapping shifts, AMO employees will park outside of the Primary Parking Area
to the extent reasonably necessary.     (c)   That at all times, there will be
no less than 265 parking spaces allocated for use by AMO, though such parking
may be legally non-exclusive, exclusive parking will be encouraged by
appropriate signage and other communication.

     3. In the event AMO adds more than 291 workstations within the 34,069
square feet of space, or in the event AMO permits its employees to park in areas
other than the Primary Parking Area on a regular basis, or if the Owner
allocates the 265 spaces reserved herein to other uses in the Center, the City
shall give the Owner and Tenant notice that the terms of this Declaration have
been violated and that they have twenty (20) days to cure same. If the violation
is not cured within twenty (20) days, then the City will be entitled to enforce
the terms of this Declaration, which may include as a remedy terminating the
Tenant’s occupancy. It is agreed that so long as ninety (90%) percent of the
cars parked within the Center by AMO employees (and other persons working within
the premises if not “employees”), are parked within the Primary Parking Area
(except for shift changes), Owner and Tenant will not be in violation of their
obligations to assure that AMO employees (and other working within the AMO
premises if not “employees”) park in the Primary Parking Area on a regular
basis.
     4. For purposes of applying the City parking requirements in the future to
the Center, the City shall exclusively allocate 265 spaces to the AMO space and
shall not count such parking spaces towards any other use’s parking requirements
in the Center.
     5. All notices to be sent pursuant to this Declaration must be sent via
certified mail, return receipt requested, to the following:

2



--------------------------------------------------------------------------------



 



     
Owner:
  FTL/ED PLANTATION LTD
 
  C/O STILES CORP.
 
  6400 N. Andrews Ave.
 
  FT Land, FL 33309
 
   
Tenant:
  Asset Management Outsourcing Inc.
 
  1825 BARRETT LAKES BLVD
 
  SUITE 250
 
  Kennesaw, 6A 30144
 
   
City:
  Mayor
 
  City of Plantation
 
  400 Northwest 73rd Avenue
 
  Plantation, FL 33317
 
   
With a copy to:
  Building & Zoning Director
 
  City of Plantation
 
  400 Northwest 73rd Avenue
 
  Plantation, FL 33317

     6. In the event it becomes necessary to enforce the terms of this
Declaration by instituting litigation, the parties agree that the prevailing
party shall be entitled to an award of its incurred attorney’s fees and costs
and otherwise further agree that in addition to other remedies which may be
available to the party, the remedy of specific performance will be available to
enforce the terms of this restrictive covenant, in addition to other remedies
expressed herein or available pursuant to law.
     7. Amendment and Modification. This instrument may only be modified,
amended or released as to any portion of Plantation Center by a written
instrument executed by the then owner of the fee simple title to Plantation
Center to be affected by such modification, amendment or release, providing that
same has been approved by the City, except as provided in Section 4 below.
     8. Term of Covenant. This voluntary covenant on the part of Owner shall
remain in full force and effect and shall be binding upon Owner, the Tenant and
their successors and assigns, for so long as AMO remains a tenant within
Plantation Center. Upon the vacation of AMO as a tenant, the Owner shall record
a notice of such vacation in the public records and this Declaration shall be
terminated. A copy of the notice will be provided to the City within ten
(10) days of recordation.
     9. Severability. Invalidation of any one of these covenants by judgment of
a court of competent jurisdiction shall not affect any of the other provisions
of this Declaration, which shall remain in full force and effect.

3



--------------------------------------------------------------------------------



 



     10. Recording. This Declaration shall be filed of record among the Public
Records of Broward County, Florida at the cost of the Owner and a recorded copy
given to the City within thirty (30) days of its return from recording.
     11. Effective Date. This Declaration shall be effective immediately upon
its recordation in the public records.
     IN WITNESS WHEREOF, the undersigned has executed this Declaration on this
6th day of April,1999.

              Signed, sealed and delivered in the presence of:   FTL/ED
PLANTATION LTD., a Florida
Limited Partnership.              
 
                By: FTL/PLANTATION, INC., a Florida         corporation, General
Partner    
 
           
/s/ [ILLEGIBLE]
 
  By: /s/ Rocco Ferrera
 
   
Signature
      Signature    
 
           
/s/ [ILLEGIBLE]
 
           
Printed Name
                Printed Name:  /s/ Rocco Ferrera

        Title: Vice President         Date: April 6, 1999    
/s/ [ILLEGIBLE]
 
           
Signature
           
 
           
/s/ Michael Friedman
 
           
Printed Name
           
 
           
STATE OF FLORIDA        :
           
                                          : SS.
           
COUNTY OF BROWARD :
           

     I HEREBY CERTIFY that on this day, before me, an officer duly qualified to
take acknowledgements, personally appeared Rocco Ferrera, as Vice President of
FTL/PLANTATION, INC., a Florida corporation, General Partner of FTL/ED
PLANTATION, LTD., a Florida Limited Partnership, to me known to be the person
described in and who executed the foregoing instrument and acknowledged before
me that he/she executed the same.
     WITNESS my hand and official seal in the County and State last aforesaid
this 6th day of April, 1999.

     
 
  /s/ Judith Louise Sharman
 
   
 
  signature of Notary or Officer
 
   
 
  Notarial Seal (stamped in black ink)
 
                      OR
 
   
 
                      Judith Louise Sharman
 
                      Commission # CC 798149
 
  (SEAL)               Expires FEB, 1, 2003
 
                                BONDED THRU
 
                      ATLANTIC BONDING CO., INC.
 
   
 
 
 
Printed Name of Notary Public
 
  State of Florida Commission Number:

4



--------------------------------------------------------------------------------



 



JOINDER BY TENANT

              Signed, sealed and delivered in the presence of:   ASSET
MANAGEMENT OUTSOURCING, INC.    
 
           
 
  By:   /s/ Rudolph R. Braccili Jr.
 
    Signature    
 
           
Stuart Montac
 
  Printed Name: Rudolph R. Braccili Jr.     
Signature
  Title: Division President    
 
  Date: APRIL 6, 1999     
Stuart Montac
 
Printed Name
                                         
/s/ Stuart Montac
 
Signature
           
 
           
/s/ Michael Friedman
 
Printed Name
           
 
           
STATE OF FLORIDA        :
           
                                          : SS.
           
COUNTY OF BROWARD :
           

     I HEREBY CERTIFY that on this day, before me, an officer duly qualified to
take acknowledgements, personally appeared Rudy Braccili Jr., as President of
ASSET MANAGEMENT OUTSOURCING, INC., to me known to be the person described in
and who executed the foregoing instrument and acknowledged before me that he/she
executed the same.
     WITNESS my hand and official seal in the County and State last aforesaid
this 6th day of April, 1999.

     
 
  /s/ Bette Greenberger Dabach
 
   
 
  signature of Notary or Officer
 
   
 
  Notarial Seal (stamped in black ink)
 
                      OR
 
   
 
                      Bette Greenberger Dabach
 
  (SEAL)        My Commission CC714709
 
                      Expires March 22, 2007
 
   
 
 
 
Printed Name of Notary Public
 
  State of Florida Commission Number:

5



--------------------------------------------------------------------------------



 



Prepared by and return to:
Tracy Schmidt, Esq.
USPG d/b/a NationsHealth
13650 NW 8th Street Suite 109
Sunrise, FL 33325
AMENDMENT TO
DECLARATION OF RESTRICTIVE COVENANTS
This Amendment is made to the Declaration of Restrictive Covenants which is
recorded in Broward County Official Records book 29492 at Page 0646, is entered
into by and between GEHR Development Florida LLC (“Owner”), and The City of
Plantation, a municipal corporation of the State of Florida (“City”) as of the
14th day of September, 2005.
RECITALS
WHEREAS, Asset Management Outsourcing, Inc. (“AMO”) entered into a lease of a
portion of Plantation Center, more commonly known as Bay#21A/25/A/B, and has
subsequently subleased on August 19th 2005, incorporated herein by reference,
such portion of Plantation Center to United States Pharmaceutical Group, LLC,
(USPG) as consented to by the Owner;
and
WHEREAS, the development order for the use of the property required a
Declaration of Restrictive Covenants which was recorded in Broward County
Official Record Book 29492 at Page 0646 (the :Declaration); and
WHEREAS, the Declaration needs to be modified for the sublessee to occupy the
premises.
NOW, THEREFORE, in consideration of the covenants contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, Owner, City, AMO and USPG intending to become
legally bound, hereby mutually agree as follows:

1.   Paragraphs 5, 7 and 8 of the Declaration is hereby replaced as follows.

          5. All notices to be sent pursuant to this Declaration must be sent
via certified mail, return receipt requested to the following:

     
Owner:
  GEHR Development Florida LLC
 
  1900 NW Corporate Boulevard
 
  Suite 300 West
 
  Boca Raton, FL 33431
 
   
Tenant:
  7001 Peachtree Industrial Blvd,
 
  Suite 320
 
  Norcross, GA 30092
 
   
Subtenant:
  United States Pharmaceutical Group, LLC
 
  d/b/a NationsHealth
 
  13650 NW 8th Street Suite 109
 
  Sunrise, FL 33325
 
   
City:
  Mayor
 
  City of Plantation
 
  400 Northwest 73rd Avenue
 
  Plantation, FL 33317
 
   
With a copy to:
  Director of Planning, Zoning and Economic Development
 
  City of Plantation
 
  400 Northwest 73rd Avenue
 
  Plantation, FL 33317

1



--------------------------------------------------------------------------------



 



          7. Amendment and Modification. This instrument may only be modified,
amended or released as to any portion of Plantation Center by a written
instrument executed by the then owner of the fee simple title to Plantation
Center to be affected by such modification, amendment or release, providing that
same has been approved by the City, except as provided in Section 8 below.
          8. Term of Covenant. This voluntary covenant on the part of the owner
shall remain in full force and effect and shall be binding upon Owner, the
Tenant and their successors and assigns, for so long as AMO, its assignees or
subtenants, remains a tenant within Plantation Center and utilizes the premise
as an office space as defined by City Ordinance No. 2156. Upon the vacation of
AMO, its assignees or subtenants as a tenant, the Owner shall record a notice of
such vacation in the public records and this Declaration shall be terminated. A
copy of the notice will be provided to the City within ten (10) days of
recordation.

2.   Modified, the parties confirm and ratify the Declaration

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date set forth above.
Owner:
GEHR Development Florida LLC

              By:   /s/ Norbert Gehr       Print: Norbert Gehr      As its:
President     

             
STATE OF California
    )      
 
    )     ss:
COUNTY OF Los Angeles
    )      

     I hereby certify that on this day, before me, an officer duly authorized in
the State and County aforesaid to take acknowledgements, personally appeared
Norbert Gehr, known to be the persons described in or who has produced
___N/A___as identification and who executed the foregoing instrument and
acknowledged before me that they executed the same for the purposes therein
expressed.
     WITNESS my hand and official seal in the County and State last aforesaid
this 14th day of September, 2005.

                  Sign: /s/ Dennis M. Nishida       Print: Dennis M. Nishida   
  My Commission Expires: April 10, 2007     

AMO:
Asset Management Outsourcing, Inc.

              By:   /s/ Scott J. Tsanos       Print: Scott J. Tsanos      As
its: Vice-President, CFO     

             
STATE OF Georgia
    )      
 
    )     ss:
COUNTY OF Cherokee
    )      

2



--------------------------------------------------------------------------------



 



     I hereby certify that on this day, before me, an officer duly authorized in
the State and County aforesaid to take acknowledgements, personally appeared
Scott J. Tsanos, known to be the persons described in or who has produced
___—___as identification and who executed the foregoing instrument and
acknowledged before me that they executed the same for the purposes therein
expressed.
     WITNESS my hand and official seal in the County and State last aforesaid
this 9th day of September, 2005.

                  Sign: /s/ Lenita B. Coker       Print: Lenita B. Coker      My
Commission Expires: September 10, 2007     

Subtenant:
United States Pharmaceutical Group, LLC

              By:   /s/ Lewis P. Stone       Print: Lewis P. Stone      As its:
CIO     

     I hereby certify that on this day, before me, an officer duly authorized in
the State and County aforesaid to take acknowledgements, personally appeared
Lewis P. Stone, known to be the persons described in or who has produced Drivers
License as identification and who executed the foregoing instrument and
acknowledged before me that they executed the same for the purposes therein
expressed.
     WITNESS my hand and official seal in the County and State last aforesaid
this 14th day of September, 2005.

     
 
  Sign: /s/ Carmen Maestegui
 
   
 
  Print: Carmen Maestegui
 
  My Commission Expires: July 10, 2006
 
   
ATTEST
  CITY OF PLANTATION, a Florida
 
  Municipal Corporation
 
   
/s/ Susan K. Slattery
  By: /s/ Rae Carole Armstrong
 
   
Susan Slattery, City Clerk
  Rae Carole Armstrong, Mayor

             
STATE OF FLORIDA
 
)
)
  ss:
COUNTY OF BROWARD
    )      

     I hereby certify that on this day, before me, an officer duly authorized in
the State and County aforesaid to take acknowledgements, personally appeared Rae
Carole Armstrong and Susan Slattery, the Mayor and City Clerk of Plantation,
known to be the persons described and who executed the foregoing instrument and
acknowledged before me that they executed the same for the purposes therein
expressed.
     WITNESS my hand and official seal in the County and State last aforesaid
this 19th day of September, 2005.

                  Sign: /s/ Jeanne M. Ingino       Print: Jeanne M. Ingino     
My Commission Expires: February 7, 2009     

3



--------------------------------------------------------------------------------



 



EXHIBIT D
Primary Parking and
Overflow Parking
(FLOOR PLAN) [g98307g9678603.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
SUBLEASE PREMISES

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SUBLEASE PREMISES
(FLOOR PLAN) [g98307g9678604.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
FF&E INVENTORY LIST

 



--------------------------------------------------------------------------------



 



         
GAS599.SIF
  CUSTOMERS   5-18-1999 AMO— GENERAL ACCOUNTS SERVICE — REV. 5-18-99   10:14:26

                                      #   Mfg   Qty   Part#   Description
/Options   Unit   Extended  
1
  HAE     5     SPCL-0070   SPECIAL WORK SURFACE 108" X 30"     228.00      
1368.00  
2
  HAE     26     SPCL-0155   SPECIAL WORK SURFACE 62" X 30"     179.70      
4672.20  
3
  HAE 9-2X2-6     6     SPCL-8028   SPECIAL WORK SURFACE 110" X 30"     203.70  
    1222.20  
4
  HAF     2     HTR-0030   ROUND TABLE 30"     116.10       232.20  
5
  HAF     1     HTR-0042   ROUND TABLE 42"     144.90       144.90  
6
  HAF     4     HTRG-3060   RECTANGULAR CONFERENCE TABLE 30" X 60"     130.20  
    760.80  
7
  HAF     13     HTRG-3072   RECTANGULAR CONFERENCE TABLE 30" X 72"     201.80  
    2620.80  
8
  HAF     8     HTRG-3872   RECTANGULAR CONFERENCE TABLE 36" X 72"     223.20  
    1785.60  
9
  HAJ     8     LSET-3   STANDARD LOCK PLUG & KEY LOCK SET (QTY 3)     0.00    
  0.00  
10
  HAK     8     4TWP-2   TACTICS, POWER SPHERE FOR TWO OUTLETS     88.20      
705.60  
11
  HAN     1     NFBL-2448   BRIDGE — LAMINATE TOP, DESK HGT 24" X 48"     238.50
      238.50  
12
  HAN     1     NFDL-2472-1JL   PEDESTAL DESK — LAMINATE TOP 24" X 72"    
628.05       628.05  
13
  HAN     6     NFDL-3072-1HL   PEDESTAL DESK — LAMINATE TOP 30"X72"     895.89
      4175.34  
14
  HAN     8     NFDL-3072-1HR   PEDESTAL DESK — LAMINATE TOP 30" X 72"    
595.89       5567.12  
15
  HAN     7     NFRL-2448-1JL   RETURN, DESK HEIGHT, LAMINATE 24" X 48"    
469.58       3287.06  
16
  HAN     6     NFRL-2448-1JR   RETURN, DESK HEIGHT, LAMINATE 24" X 48"    
469.58       2817.48  
17
  HAN     1     NFUS-3372   VERTICAL STORAGE STEEL DOOR 34" X 72"     741.47    
  741.47  
18
  HAN     1     NTL-80-T   TASK LIGHT — 80"     99.11       99.11  

J.C, White Quality Office Furniture, Pompano

Page 1



--------------------------------------------------------------------------------



 



         
GAS599.SIF
  CUSTOMERS   5-19-1999   AMO — GENERAL ACCOUNTS SERVICE — REV. 5-18-99  
10:14:26

                                      #   Mfg   Qty   Part#   Description /
Options   Unit   Extended  
19
  HAP     85     2371-7701   TOP CAP 180 DEGREE     1.50       127.50  
20
  HAP     30     BFM-1-B   BASE FEED MODULE, HARDWIRE     43.50       1305.00  
21
  HAP     28     BFM-6-B   BASE FEED MODULE CONCEALED     45.60       1276.80  
22
  HAP     55     HFPC-0044   CURVED FABRIC FINISH POST 44"     19.80      
1089.00  
23
  HAP     8     HFPC-0064   CURVED FABRIC FINISH POST 64"     22.20       177.60
 
24
  HAP     28     HFPS-0044   STRGHT FABRIC FINISH POST 44"     17.70      
495.60  
25
  HAP     6     HFPS-0050   STRGHT FABRIC FINISH POST 50"     18.90       113.40
 
26
  HAP     2     HFPS-0064   STRGHT FABRIC FINISH POST 64"     20.10       40.20
 
27
  HAP     18     HFPS-0082   STRGHT FABRIC FINISH POST 82"     22.80      
410.40  
28
  HAP     8     HMN-2464   STRAIGHT PANEL, NON-ACOUSTICAL NO POWER — 24" X 64"  
  142.80       1142.40  
29
  HAP     280     HMN-3044   STRAIGHT PANEL, NON-ACOUSTICAL NO POWER — 30" X 44"
    156.90       43932.00  
30
  HAP     8     HMN-3664   STRAIGHT PANEL, NON-ACOUSTICAL NO POWER — 36" X 64"  
  176.70       1413.60  
31
  HAP     8     HMN-4864   STRAIGHT PANEL, NON-ACOUSTICAL NO POWER — 48" X 64"  
  200.10       1500.80  
32
  HAP     29     HMP-3044   STRAIGHT PANEL, NON-ACOUSTICAL POWER — 30" X 44"    
195.30       5683.70  
33
  HAP     4     HMP-3064   STRAIGHT PANEL, NON-ACOUSTlCAL POWER — 30" X 64"    
200.70       802.80  
34
  HAP     4     HMP-4264   STRAIGHT PANEL, NON-ACOUSTlCAl POWER — 42" X 64"    
229.20       916.80  

J.C. White Quality Office Furniture, Pompano

Page 2



--------------------------------------------------------------------------------



 



         
GAS599.SIF
  CUSTOMERS   5-19-1999 AMO — GENERAL ACCOUNTS SERVICE — REV. 5-18-99   10:14:26

                                      #   Mfg   Qty   Part #   Description /
Options   Unit     Extended    
35
  HAP     135     HMP-5450   STRAIGHT PANEL NON-ACOUSTICAL POWER - 54" X 50"    
249.90       33736.50    
36
  HAP     8     HTL-0036-T   TASK LIGHT 36"   56.10       446. 80    
37
  HAP     1     HWSP-3029-L   WORK SURFACE SUPPORT PANEL 30"     91. 80      
91. 80    
38
  HAP     1     HWSP-3029-R   WORK SURFACE SUPPORT PANEL 30"     91.80      
91.80    
39
  HAP     105     PCSS-3-B   STRAIGHT SPAN POWER CONNECTOR     22.50      
2362.50    
40
  HAP     35     PRD-3-B   DUPLEX RECEPTACLES (BOX OF 6)     31.20       1092.00
   
41
  HAP     48     PRDI-5-B   POWER RECEPTACLE — IGR DUPLEX (BOX OF 6)     33.00  
    1584.00    
42
  HAP     4     WC-6   WIRE CHANNEL 72"   4.80       19.20    
43
  HAP     8     WS-4224   REGULAR WORK SURFACE 42" X 24"     87.30       898.40
   
44
  HAP     6     WS-630   REGULAR WORK SURFACE 72" X 30"     154.80       1238.40
   
45
  HAP     1     WST-530   REGULAR WORK SURFACE      TOP ONLY — 60" X 30"    
100.50       100.50    
46
  HAP     243     WST-5430   REGULAR WORK SURFACE      TOP ONLY — 54" X 30"    
92.10       22380.30    
47
  HAS     42     1200-2100   COMFORTO SYS 12 STACK CHAIR,     63.00      
2646.00    
48
  HAS     8     M211-1141   MB SYNC, PNEU/BK-LCK" POLY SHELL MOLDED ARMS, HARD
CASTERS     267.12       2136.96    
49
  HAS     87     M600-2110   4-LEG. STACKER,ARMS,POLY OUTER     120.12      
10450.44    
50
  HAS     2     MTR1-20-2   ROUND OCCASIONAL TABLE, 20", LAMINATE,PVC     140.70
      281.40    
51
  HAW     8     FDRF-42   REG. FLIPPER DOOR — FABRIC 42"     92.10       736.80
   
52
  HAW     8     SRS-42   REGULAR SHELF 42"     44.40       355.20    

     
Quality Office Furniture, Pompano
  Page 3

 



--------------------------------------------------------------------------------



 



         
GAS599.SIF
  CUSTOMERS   5-19-1999 AMO — GENERAL ACCOUNTS SERVICE — REV. 5-18-99   10:14:26

                                          #   Mfg   Qty     Part #    
Description / Options   Unit     Extended  
53
  HON     267       26723H     FREESTANDING BOX/BOX/FILE PEDESTAL     117.00    
  33579.00    
54
  HON     5       518372     72"W X 19"D RADIUS EDGE FILE TOP     136.00      
680.00    
55
  HON     250       6601     TASK CHAIR WITH SWIVEL ONLY — BACK HEIGHT ADJUST,
PNEUMATI     130.00       37570.00    
56
  HON     10       882L     36"W 2 DRAWER LATERAL FILE     255.60       2556.00
   
57
  HON     14       885L     5 HI LATERAL FILE- 36"     466.50       6531.00    

     
 
  Totals
 
  Customer $ 252,941.03   
 
[plus applicable sales tax]

     
Quality Office Furniture, Pompano
  Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
[LANDLORD CONSENT]
CONSENT TO SUBLEASE
     THIS CONSENT TO SUBLEASE (“Consent Agreement”) dated as of August, 2005, is
made with reference to that certain sublease (the “Sublease”) dated August 19,
2005, by and between ASSET MANAGEMENT OUTSOURCING, INC., a Delaware corporation
(“Tenant”) and UNITED STATES PHARMACEUTICAL GROUP, LLC, a Delaware limited
liability company (“Sublessee”), and is entered into between the foregoing
parties and GEHR DEVELOPMENT FLORIDA LLC, a Delaware limited liability company
(“Landlord”), having an address at: c/o Terranova Corporation, 800 Arthur
Godfrey Road, Suite 600, Miami Beach, Florida 33140, with reference to the
following facts:
     A. Landlord and Tenant are the parties to that certain master lease (the
“Master Lease”) dated as of January 16,1999, as amended by that certain First
Amendment to Lease Agreement dated August 18, 1999, respecting certain premises
(“Premises”) known as Bay #21A/25/A/B in Plantation Shopping Center (“Shopping
Center”).
     B. Tenant and Sublessee wish to enter into the Sublease respecting the
Premises described therein (the “Sublease Premises”).
     C. The Master Lease provides that Tenant may not enter into any sublease
without Landlord’s prior written approval.
     D. Tenant and Sublessee have herewith presented the fully-executed Sublease
to Landlord for Landlord’s approval, and Landlord is willing to approve the
same, upon all of the terms and conditions hereinafter appearing.
     NOW, THEREFORE, for good and valuable consideration, the parties hereto
agree as follows:
     1. Landlord hereby consent to the execution of the Sublease by Tenant and
Sublessee. Neither the Master Lease, the Sublease nor this Consent shall be
deemed to grant Sublessee any rights whatsoever against Landlord. Sublessee
hereby acknowledges and agrees that its sole remedy for any alleged or actual
breach of its rights in connection with the Sublease Premises (as defined in the
Sublease) shall be solely against Tenant (who shall have the rights and remedies
set forth in the Master Lease).
     2. This Consent shall not release Tenant from any existing or future duty,
obligation or liability to Landlord pursuant to the Master Lease, nor shall this
Consent change, modify or amend the Master Lease in any manner. This consent
shall not be deemed Landlord’s consent to any further subleases.
     3. (a) In the event of Master Lease Termination (as hereinafter defined)
prior to the termination of the Sublease, Sublessee agrees to attorn to Landlord
and to recognize Landlord as Sublessee’s landlord under the Sublease, upon the
terms and conditions and at the rental rate specified in the Sublease, and for
the then remaining term of the Sublease, except that Landlord shall not be bound
by any provision of the Sublease which in any way increases Landlord’s duties,
obligations or liabilities to Sublessee beyond those owed to Tenant under the
Master Lease. Sublessee agrees to execute and deliver at any time and from time
to time, upon request of Landlord, any instruments which may be necessary or
appropriate to evidence such attornment. Landlord shall not (i) be liable to
Sublessee for any act, omission or breach of the Sublease by Tenant, (ii) be
subject to any offsets or defenses which Sublessee might have against Tenant,
(iii) be bound by any rent or additional rent which Sublessee might have paid in
advance to Tenant by more than one (1) month, or (iv) be bound to honor any
rights of Sublessee in any security deposit made with Tenant except to the
extent Tenant has turned over such security deposit to Landlord. Tenant hereby
agrees that in the event of Master Lease Termination, Tenant shall immediately
pay or transfer to Landlord any security deposit, rent or other sums then held
by Tenant. In the event of Master Lease Termination prior to the termination of
the Sublease, Landlord agrees to recognize Sublessee as Landlord’s direct tenant
under the Sublease, upon the terms and conditions and at the rental rate
specified in the Sublease, and for the then remaining term of the Sublease.
          (b) “Master Lease Termination” means any event, which by voluntary or
involuntary act or by operation of law, might cause or permit the Master Lease
to be terminated, expired, be cancelled, be foreclosed against, or otherwise
come to an end, including but not limited to (1) a default by Tenant under the
Master Lease of any of the terms or provisions thereof; (2) foreclosure
proceedings brought by the holder of any mortgage or trust deed to which the
Master Lease is subject; or (3) the termination of Tenant’s leasehold estate by
dispossession proceeding or otherwise.

 



--------------------------------------------------------------------------------



 



liability of Landlord to Sublessee for any default by landlord under this
Consent or the Sublease after such attornment, or arising in connection with
Landlord’s operation, management, leasing, repair, renovation, alteration, or
any other matter relating to the Building or the Sublease Premises, shall be
limited to the interest of the Landlord in the Building (and proceeds thereof).
Under no circumstances shall any present or future general partner of Landlord
(if Landlord is a partnership) have any liability for the performance of
Landlord’s obligations under this Consent or the Sublease.
     4. In addition to Landlord’s rights under Section 3 hereof, in the event
Tenant is in default under any of the terms and provisions of the Master Lease,
Landlord may elect to receive directly from Sublessee all sums due or payable to
Tenant by Sublessee pursuant to the Sublease, and upon receipt of Landlord’s
notice, Sublessee shall thereafter pay to Landlord any and all sums becoming due
or payable under the Sublease and Tenant shall receive from Landlord a
corresponding credit for such sums against any payments then due or thereafter
becoming due from Tenant. Neither the service of such written notice nor the
receipt of such direct payments shall cause Landlord to assume any of Tenant’s
duties, obligations and/or liabilities under the Sublease, nor shall such event
impose upon Landlord the duty or obligation to honor the Sublease, nor
subsequently to accept Sublessee’s attornment pursuant to Section 3 (a) hereof.
     5. Sublessee hereby acknowledges that it has read and has knowledge of all
of the terms, provisions, rules and regulations of the Master Lease and agrees
not to do or omit to do anything which would cause Tenant to be in breach of the
Master Lease. Any such act or omission shall also constitute a breach of this
Consent Agreement and shall entitle Landlord to recover any damage, loss, cost
or expense which it thereby suffers, from Sublessee, whether or not Landlord
proceeds against Tenant.
     6. In the event of any litigation between the parties hereto with respect
to the subject matter hereof, the unsuccessful party agrees to pay the
successful party all costs, expenses and reasonable attorney’s fees incurred
therein by the successful party, which shall be included as a part of the
judgment therein rendered.
     7. This Consent Agreement shall be binding upon and inure to the benefit of
the parties’ respective successors and assigns, subject to all agreements and
restrictions contained in the Master Lease, the Sublease and herein with respect
to subleasing, assignment, or other transfer. The agreements contained herein
constitute the entire understanding between the parties with respect to the
subject matter hereof, and supersede all prior agreements, written or oral,
inconsistent herewith. No amendment, modification or change therein will be
effective unless Landlord shall have given its prior written consent thereto.
This Consent Agreement may be amended only in writing, signed by all parties
hereto. The parties acknowledge that under the terms of the Sublease, Tenant
shall not amend, modify, or terminate the Master Lease without the prior written
consent of the Sublessee.
     8. Notices required or desired to be given hereunder shall be effective
either upon personal delivery or three (3) days after deposit in the United
States mail, by certified mail, return receipt requested, addressed to the
Landlord at the address set forth above, or to Tenant or Sublessee at the
address of the Premises or of the Sublease Premises, respectively. Any party may
change its address for notice by giving notice in the manner hereinabove
provided.
     9. As a condition to the effectiveness of Landlord’s consent to the
Sublease, Tenant agrees to pay Landlord concurrently with Tenant’s delivery of
an executed counterpart hereof, Two Hundred and Fifty Dollars ($250.00) in
reimbursement of Landlord’s reasonable attorneys’ fees and administrative
expenses incurred in connection with this Consent Agreement, as additional rent.
Landlord’s acceptance of such fee shall impose no duty on Landlord to approve to
execute the Sublease. Tenant shall also promptly pay Landlord any share of bonus
rents, or other items required under the Master Lease in connection with
subleases.
     10. Notwithstanding anything to the contrary set forth herein or elsewhere,
if the Master Lease was guaranteed at the time of execution or at any time prior
hereto by any guarantor, then Landlord may at any time hereafter declare all of
its agreements in this Consent Agreement to be null and void and of no force and
effect unless and until Landlord receives a counterpart of this Consent
Agreement indicating approval thereof by any and all such guarantor(s), and
their spouses (if any).
     11. Tenant and Sublessee agree to indemnify and hold Landlord harmless from
and against any loss, cost, expense, damage or liability, including reasonable
attorneys’ fees, incurred as a result of a claim by any person or entity
(i) that it is entitled to a commission, finder’s fee or like payment in
connection with the Sublease or (ii) relating to or arising out of the Sublease
or any related agreements or dealings.
     12. Tenant agrees to hold any and all payments due under the Sublease as a
trust fund to be applied first to the satisfaction of all of Tenant’s
obligations under the Master Lease and hereunder before using any part thereof
for any other purpose.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the following parties have executed this Consent
to Sublease as of the date first above written.

              WITNESSES:   TENANT:    
 
           
 
      ASSET MANAGEMENT OUTSOURCING, INC., a Delaware corporation    
 
           
/s/ Nancy E. Cooper 
  Print Name:               Nancy E. Cooper            
 
       
 
     
By: /s/ Scott J. Tsanos
   
/s/ Lenita B. Coker 
Print Name:               Lenita B. Coker   Name Typed: Scott J. Tsanos
Title: Vice-President — CFO        
 
       
 
           
 
                SUBLESSEE:    
 
           
 
      UNITED STATES PHARMACEUTICAL
GROUP, LLC, a Delaware limited liability
company    
 
           
/s/ Ivette Furtado 
Print Name:               Ivette Furtado            
 
       
 
     
By: /s/ Tim Fairbanks
   
/s/ Chris Drew 
Print Name:                Chris Drew   Name Typed: Tim Fairbanks
Title: CFO        
 
     

SIGNATURES CONTINUED ON NEXT PAGE

 



--------------------------------------------------------------------------------



 



                  WITNESSES:   LANDLORD:        
 
                        GEHR DEVELOPMENT FLORIDA LLC, a         Delaware limited
liability company
 
               
/s/ Debbie L. Garnett 
Print Name:   Debbie L. Garnett            
 
               
 
     
By: /s/ Norbert Gehr
       
 
               
/s/ Joann R. Soman 
Print Name:   Joann R. Soman   Print Name:   Norbert Gehr
Title: President        
 
               

 